Exhibit 10.36

UNION HEIGHTS OFFICE BUILDING

Sandy, Utah

LEASE AGREEMENT

Landlord:

RADDON UNION HEIGHTS, LLC

TENANT:

UCN, INC.

UNION HEIGHTS OFFICE BUILDING

LEASE SUMMARY

 

1. Landlord: Raddon Union Heights, LLC.

 

2. Tenant: UCN, Inc.

 

3. Leased Premises: All of the fourth and fifth floors of the Building.

 

4. Square Footage of Leased Premises: Approximately 49,716 RSF and 46,248
useable square feet.

 

5. Square Footage of Building: Approximately 140,907 RSF.

 

6. Nonexclusive Parking Spaces: In compliance with Legal Requirements; provided
that Tenant will have the non-exclusive use of 6.0 parking spaces per 1,000
usable square feet in Leased Premises.

 

7. Term of Lease: 66 consecutive months following the Commencement Date.

 

8. Commencement Date: December 1, 2007 (subject to Section 3.1).

 

9. Monthly Rent: $23.00 per RSF of Leased Premises (approximately $95,289.00 per
month, subject to adjustment when completed.).

 

10. Free Rent Period: Monthly Rent is abated for the first six (6) months
following the Commencement Date as to all of the Leased Premises, and Monthly
Rent is abated thereafter for three (3) additional months but only as to 11,000
rentable square feet of the Leased Premises (i.e., Tenant shall pay Monthly Rent
as to the balance of the Leased Premises). Additional Rent shall not be abated
during the Free Rent Period.

 

11. Rent Escalations: Three percent (3.00%) per year.

 

12. Tenant’s Proportionate Share: Approximately 35.283% of Operating Expenses.

 

13. Base Year: 2008.

 

14. Tenant Improvement Allowance: $30.00 per Usable Square Foot of Leased
Premises or approximately $1,387,440.00.

 

15. Option to Extend: One (1) five (5) year extension (See Section 3.2).

 

1



--------------------------------------------------------------------------------

16. Security Deposit: None.

 

17. Notice Addresses:

 

LANDLORD:

 

Raddon Union Heights, LLC

c/o Raddon Brothers Construction, Inc.

1111 E Draper Parkway, Suite 101

Draper, UT 84020

Phone: 801-576-9451 or 801-576-1553 Fax: 801-576-9452

  

TENANT:

 

UCN, Inc. 14870 Pony Express Road

Bluffdale, Utah 84065

Phone: 801-320-3200

Fax: 801-320-3531

with a copy to:    with a copy to:

Parr Waddoups Brown Gee & Loveless

185 S State Street, Suite 1300

Salt Lake City, UT 84111-1537

Attn: David E. Gee, Esq.

  

Parsons Behle & Latimer

201 S Main Street, Suite 1800

Salt Lake City, UT 84111

Attn: Jason S. Nichols, Esq.

 

2



--------------------------------------------------------------------------------

UNION HEIGHTS OFFICE BUILDING

LEASE AGREEMENT

This Lease Agreement (“Lease”) is entered into as of June             , 2007, by
and between Raddon Union Heights, LLC, a Utah limited liability company
(“Landlord”), and UCN, Inc., a Utah corporation (“Tenant”) (each, a “Party”,
collectively, the “Parties”).

The Lease Summary above is intended only as a convenient summary of certain
terms of this Lease. In the event of a conflict between the Lease Summary and
this Lease, this Lease shall govern.

Landlord and Tenant agree as follows:

1. Definitions. As used in this Lease, the terms set forth below shall have the
following meanings:

1.1 Additional Rent: Defined in Section 4.2.

1.2 Affiliates: Agents, contractors, employees, invitees, licensees, and/or
assignees, as the context requires.

1.3 Appraisal: An unbiased analysis and opinion by an Appraiser as to the Fair
Market Rental Value.

1.4 Appraisal Demand Notice: A written notice demanding an Appraisal delivered
by a Party pursuant to the terms of Section 3.2.

1.5 Appraiser: A “state certified general appraiser” (as that term is defined in
Utah Code Annotated Section 61-2b-2(15)) who has at least ten (10) years of
experience in appraising commercial office building projects in Salt Lake
County, Utah.

1.6 Base Year: 2008 (provided that such consists of a full operating and
assessed year).

1.7 Building: Defined in Section 2.1(a).

1.8 Commencement Date: The Commencement Date shall be the last to occur of
December 1, 2007 or the Delivery Date. The “Delivery Date” is ninety (90) days
after both of the following are satisfied: (i) the final Plans (as defined on
Exhibit “B”) are completed and approved by all governmental authorities; and
(ii) bids are approved by UCN. Landlord shall provide Tenant access to the
Leased Premises prior to the Commencement Date to perform wiring and other work
at such time as Landlord completes the Building in accordance with Exhibit B to
a point where it can allow Tenant to safely begin Tenant’s Work; provided,
Tenant acknowledges that Landlord and Landlord’s contractor shall be completing
Landlord’s Work (as defined on Exhibit “B”), and Tenant’s entry for such purpose
shall be subject to the reasonable supervision of Landlord and Landlord’s
contractor. If the Delivery Date occurs on or before October 1, 2007 but Tenant
is not permitted to occupy the Leased Premises on or before December 31, 2007,
and, as a result, Tenant must continue to occupy its existing premises on a
“hold-over” basis, then Tenant shall be provided a credit against Rent in the
amount of $9,985.20 for month or partial month beyond December 31, 2007 that
Tenant is not permitted to occupy the Leased Premises, but only if and to the
extent Tenant actually pays such amount to its existing landlord. Tenant’s entry
prior to the Commencement Date for the limited purposes described above shall be
free of charge; provided, Tenant shall indemnify, hold harmless and defend
Landlord against any damage or caused by Tenant or its agents and contractors.
If the Commencement Date does not occur on or before 180 days after the Delivery
Date then, except if delayed for reasons of force majeure, Tenant shall have the
right to terminate this Lease.

1.9 Common Areas: (a) all hallways, corridors, foyers, restrooms, porches,
entryways, doorways, walkways, driveways, landscaped areas and other elements of
the Property which are for the joint use of the tenants of the Building and
their respective customers, employees, and invitees, including those Parking
Areas

 

3



--------------------------------------------------------------------------------

located on the Property, notwithstanding that a portion of such elements are
included in the calculation of the Rentable Square Feet contained within the
Leased Premises (hereafter referred to as the “Property Common Areas”); and
(b) the Parking Areas (except to the extent located on the Property), walkways,
driveways, and landscaped areas located in the Project (but excluding any such
areas located on the Property), (hereafter referred to as the “Project Common
Areas”), and the benefits and burdens of any easement, and parking and other
rights provided by any declaration of covenants, conditions, and restrictions
affecting the Property and the Project, including the Declaration of Covenants,
Restrictions and Easements dated February 28, 2005 (the “Easements
Declaration”). The Property Common Areas and the Project Common Areas are
collectively referred to as the “Common Areas”.

1.10 Condemnation Proceeding: Any action or proceeding in which an interest in
the Leased Premises is taken for any public or quasi-public purpose by any
lawful authority through exercise of the power of eminent domain or right of
condemnation or by transfer under threat of condemnation.

1.11 Condominium Declaration: Declaration of Condominium for Raddon Union
Heights Condominiums recorded March 1, 2005 as Entry No. 9311073 in Book 9100 at
Page 1384 of the Official Records of the Salt Lake County Recorder as amended by
Supplement Concerning Convertible Land to Declaration of Condominium for Raddon
Union Heights Condominiums dated January 5, 2007.

1.12 Fair Market Rental Value: The fair market value of the Leased Premises,
determined in comparison to Class A buildings in the Union Heights and
Cottonwood market area.

1.13 Free Rent Period: Monthly Rent is abated for the first six (6) months
following the Commencement Date as to all of the Leased Premises, and Monthly
Rent is abated thereafter for three (3) additional months but only as to 11,000
rentable square feet of the Leased Premises (i.e., Tenant shall pay Monthly Rent
as to the balance of the Leased Premises). Additional Rent shall not be abated
during the Free Rent Period.

1.14 Hazardous Materials: Any hazardous or toxic substance, material, or waste
which now is or at any time hereafter becomes regulated or restricted by any
governmental authority having jurisdiction over the Property. “Hazardous
Materials” includes, without limitation, any petroleum products or byproducts,
asbestos (in any form), chemicals, gases, or any other material or substance
which upon exposure or ingestion may reasonably be anticipated to pose a hazard
to the health or safety of the anticipated occupants of, or visitors to, the
Property.

1.15 Initial Term: The Term, but specifically excluding the Extension Term.

1.16 Landlord’s Broker: Greg Gunn and Brandon D. Fugal of Coldwell Banker
Commercial NRT.

1.17 Lease Summary. The Lease Summary (at the beginning of this Lease) serves as
a convenient location for and summary of certain provisions of this Lease. The
Lease Summary is part of this Lease, but must be interpreted in light of the
provisions in the body of the Lease.

1.18 Legal Requirement. Any federal, state, or local law, statute, ordinance,
code, rule, regulation, order, or decree applicable to a specified matter.

1.19 Monthly Rent: Gross monthly rent in the amount set forth in Section 9 of
the Lease Summary. Monthly Rent is subject to a 3% annual increase for each Year
of the Term, beginning in 2008.

1.20 Mortgagee: The holder of any mortgage, the beneficiary under any deed of
trust, or the holder of any other similar security interest which encumbers the
Property or any part thereof.

 

4



--------------------------------------------------------------------------------

1.21 Notice Addresses: The addresses listed for Landlord and Tenant on the Lease
summary, as modified from time to time by either Party in a writing delivered to
the other Party.

1.22 Operating Expenses:

(a) All costs, expenses, and amounts which are incurred by Landlord during the
period in question or which are allocable to such period in connection with
Landlord’s ownership, operation, management, or maintenance of the Property and
Common Areas, including, without limitation: (1) premiums and deductibles for
insurance carried with respect to the Property and Common Areas; (2) costs of
supplies, materials, equipment, and utilities used in or related to the
operation, maintenance, and repair of the Property and Common Areas; (3) labor
costs, including without limitation, salaries, wages, payroll and other taxes,
unemployment insurance costs, and employee benefits; (4) maintenance,
management, janitorial, inspection, legal, accounting, and service agreement
costs related to the operation, maintenance, and repair of the Property and
Common Areas, including, without limitation, service contracts with independent
contractors; (5) costs associated with maintaining office space for a Building
manager and security personnel, including overhead and accounting expenses;
(6) property taxes associated with ownership of the Property and Common Areas;
and (7) costs of capital improvements, maintenance, or repairs made to the
Property and Common Areas after the Commencement Date, including, without
limitation, costs of: (A) reducing Operating Expenses, (B) improving the
operating efficiency of the Building or Common Areas, (C) extending the life of
the Building or Common Areas, and (D) bringing the Building or Common Areas into
compliance with changing Legal Requirements; provided, such costs shall be
either, in Landlord’s sole and reasonable discretion, (i) amortized over the
useful economic life of the improvements (without regard to the period over
which such improvements may be depreciated for federal income tax purposes), or
(ii) recovered in each year to the extent that, in Landlord’s reasonable
determination, the improvements reduced Operating Expenses for the applicable
year.

(b) “Operating Expenses” does not include: (1) leasing commissions; (2) repair
costs paid by insurance proceeds or by any tenant or third party; (3) the
initial construction cost of the Building and the Common Areas and any
depreciation thereof; (4) debt service or costs related to the sale or financing
of the Property; (5) the cost of tenant improvements provided for any tenant;
(6) the cost of services provided to tenants for which a separate charge is
made, including, without limitation, the cost of any service provided by
Landlord to specific tenants that is not uniformly available to or performed for
substantially all Building tenants (such cost to be allocated equitably among,
and billed directly to, the tenants benefiting from the service); (7) costs
arising from the gross negligence or willful misconduct of Landlord; (8) capital
expenditures (except as provided subsection (a) above or elsewhere in this
Lease); (9) costs of repair, restoration or other work occasioned by initial
defective construction; (10) costs, fines and penalties due to Landlord’s
intentional or grossly negligent violation of Legal Requirements; (11) costs and
expenses associated with hazardous materials, waste or toxic substances; or
(12) collection costs due to Landlord’s or any other tenant’s violation of terms
and conditions of any lease.

1.24 Parking Areas: The areas within the Property or the Project designated by
Landlord as suitable for parking by Tenant, other Building tenants, and their
Affiliates including, without limitation, the Parking Unit.

1.25 Parking Unit: means the Parking Unit as defined in the Condominium
Declaration. The Parking Unit is adjacent to the Property.

1.26 Permitted Assignee: (a) A person or entity that controls Tenant, is
controlled by Tenant, or is under common control with Tenant (“control” meaning
ownership of greater than fifty percent (50%) of the equity interest in the
controlled entity); and/or (b) a person or entity that acquires substantially
all of the assets or stock of Tenant.

1.27 Project. The larger mixed-use development of which the Property is a part,
as described in and governed by the Condominium Declaration.

 

5



--------------------------------------------------------------------------------

1.28 Rent: Monthly Rent and Additional Rent collectively.

1.28 Rentable Square Feet (RSF): Rentable square feet as measured according to
ANSI/BOMA Standard Z65.1-1996 (or any successor standard).

1.26 Rules and Regulations: The Rules and Regulations set forth on Exhibit C
hereto, as amended from time to time by Landlord.

1.27 Tenant Alterations. Defined in Section 9.1.

1.28 Tenant’s Broker: Brandon D. Fugal of Coldwell Banker Commercial NRT.

1.29 Tenant Improvement Allowance: Defined in Section 5.2.

1.30 Tenant’s Proportionate Share: The percentage determined by dividing the
Rentable Square Feet of the Leased Premises (see Lease Summary Section 4) by the
aggregate amount of Rentable Square Feet in the Building (see Lease Summary
Section 5).

1.31 Term: The Initial Term set forth in Section 7 of the Lease Summary. If
Tenant exercises its Option to Extend, “Term” shall include the Extension Term,
unless otherwise specified or otherwise required by the context.

1.32 Useable Square Feet (USF): Usable square feet as measured according to
ANSI/BOMA Standard Z65.1-1996 (or any successor standard).

1.33 Year: A calendar year during the Term other than the Base Year.

2. Leased Premises.

2.1 Description of Leased Premises. Landlord does hereby demise, lease, and let
unto Tenant, and Tenant does hereby take and receive from Landlord the
following:

(a) That certain floor area containing approximately the number of rentable
square feet set forth in Section 4 of the Lease Summary (“Leased Premises”) on
the fourth and fifth floors of the Union Heights Office Building (“Building”),
located at approximately 7730 South Union Park Avenue, Midvale Utah 84047, on
certain real property located in Salt Lake County, Utah, which is referenced in
the Condominium Declaration as Convertible Land A or Unit 6, a legal description
of which is attached hereto as Exhibit A (“Property”). For all purposes of this
Lease, the calculation of Rentable Square Feet contained within the Leased
Premises and the Building shall be subject to final measurement and verification
by Landlord’s architect prior to the Commencement Date, and in the event of any
variation, Landlord and Tenant shall amend this Lease accordingly. Tenant shall
have the right to independently verify the calculation of rentable square feet
contained within the Leased Premises and the Building; provided, any objection
to the measurement of Landlord’s architect shall be made in writing within ten
(10) business days after Tenant is provided with such measurement and the burden
shall be on Tenant to prove the measurement by Landlord’s architect to be
clearly incorrect.

(b) In connection with renting and leasing the Leased Premises, Tenant shall
have the non-exclusive right to use the Common Areas. Subject to rules and
regulations promulgated by Landlord or its successors (“Rules and Regulations”),
Tenant and its employees and patrons shall have the non-exclusive right to use
the number of exclusive parking spaces (located in the Parking Areas) set forth
on the Lease Summary. Landlord agrees that the Rules and Regulations shall be
reasonable, uniformly applied to all tenants and not

 

6



--------------------------------------------------------------------------------

deprive Tenant of any material benefit provided under the Lease. The exact
location of Tenant’s parking spaces within the Parking Areas shall be specified
by Landlord.

2.2 Limitation. The Leased Premises do not include, and Landlord reserves, the
exterior walls and roof of the Leased Premises, the land and other area beneath
the floor of the Leased Premises, the pipes, ducts, conduits, wires, fixtures
and equipment above the suspended ceiling of the Leased Premises, and the
structural elements that serve the Leased Premises or comprise the Building.
Landlord’s reservation includes the right with reasonable notice in the
circumstance to install, inspect, maintain, use, repair, alter, and replace the
foregoing areas and items and to enter the Leased Premises at any and all times
in order to do so. If the rights of Landlord exercised pursuant to this Section
materially and adversely interfere for a period of more than six (6) consecutive
business days with the conduct of Tenant’s business in the Leased Premises and
such interference is reasonably avoidable by Landlord, then the Monthly Rent
payable under this Lease shall abate, from such sixth (6th) day until such
material adverse interference terminates, in proportion to the extent of such
interference, as the same may vary from time to time.

2.3 Right of First Offer. During the Term, Tenant shall have a right of first
offer to lease all space on the third and sixth floors of the Building (“Right
of First Offer Space”) as and when the same becomes available for lease. If such
space becomes available during the Term, Landlord shall notify Tenant of the
availability and the proposed Monthly Rent therefore, and Tenant shall have
seven (7) business days from the receipt of such notification to elect to lease
such Right of First Offer Space on the same terms and conditions set forth
herein except Monthly Rent which shall be the Fair Market Rental Value (but as
determined for the Right of First Offer Space). The tenant improvement allowance
applicable to the Right of First Offer Space shall be determined by prorating
the Tenant Improvement Allowance over the remainder of the Initial Term. The
term for all Right of First Offer Space shall be coterminous with the Term of
this Lease. Notwithstanding the foregoing:

(a) This Right of First Offer is subject to prior rights granted to tenants with
respect to leases covering the sixth floor (Coldwell Banker) and the third floor
(Ameriprise Financial Services, Inc.).

(b) In addition, this Right of First Offer shall not initially apply to any
space on the third floor as to which Landlord has executed a lease or letter of
intent prior to December 1, 2007. On or before December 1, 2007, Landlord shall
provide Tenant with a written notice of any space on the third floor as to which
a lease or letter of intent has been executed which shall identify the space
being taken and the proposed tenant. If the proposed tenant under the lease or
letter of intent does not take occupancy, the space will become subject to
Tenant’s right of first offer set forth in this Section. Likewise, upon the
expiration or earlier termination of the initial lease with said proposed
tenant, absent said tenant’s renewal or extension of its lease for said space,
said space will become subject to Tenant’s right of first offer granted herein.

(c) The maximum parking spaces that shall be available for the third and sixth
floors shall be four spaces per 1,000 usable square feet.

3. Term.

3.1 Commencement Date and Obligation to Pay Rent. The Term of this Lease and,
subject to Section 4.3, Tenant’s obligation to pay Monthly Rent hereunder shall
begin on the Commencement Date and shall continue for the period set forth in
Section 7 of the Lease Summary.

3.2 Option to Extend.

(a) Tenant shall have one option to extend the Lease (“Option to Extend”) for a
period of five (5) years (“Extension Term”). Tenant must notify Landlord at
least one hundred twenty (120) days before the expiration of the Initial Term of
its intent to exercise its Option to Extend. The Extension Term shall begin
immediately after the expiration of the Initial Term. The Extension Term shall
be subject to all the terms of

 

7



--------------------------------------------------------------------------------

this Lease (other than the length of the term), except that Monthly Rent shall
be set at Fair Market Rental Value, determined as of the commencement of the
Extension Term.

(b) If Tenant exercises its Option to Extend, Landlord and Tenant shall
negotiate in good faith to reach agreement on the Fair Market Rental Value of
the Leased Premises for the Extension Term. If Landlord and Tenant do not agree
on the Fair Market Rental Value by one hundred eighty (180) days before the
commencement of the Extension Term, then either Landlord or Tenant may deliver
the Appraisal Demand Notice, in which event the Fair Market Rental Value shall
be determined pursuant to Section 3.2(c).

(c) Within five (5) business days after delivery of an Appraisal Demand Notice,
Landlord and Tenant shall designate one (1) Appraiser by written notice to the
other party. Each appointed Appraiser shall then, within five (5) business days,
select a third Appraiser who shall determine the Fair Market Rental Value. Each
Party shall pay the fees and costs of its selected Appraiser and one-half (2) of
the fees and costs of the third Appraiser.

3.3 Tenant’s Certificate. Tenant shall, from time to time, within twenty
(20) days after receipt of Landlord’s written request, execute and deliver to
Landlord a written certificate in recordable form: (a) ratifying this Lease;
(a) setting forth the Commencement Date and termination date hereof;
(b) certifying that this Lease is in full force and effect and has not been
assigned, modified, supplemented, or amended (except by such writings as shall
be stated); (c) stating that, to the best of Tenant’s knowledge, all conditions
under this Lease to be performed by Landlord have been satisfied (or stating
which conditions remain unsatisfied); (d) stating that, to the best of Tenant’s
knowledge, there are no defenses or offsets against the enforcement of this
Lease by Landlord (or stating those claimed by Tenant); (e) verifying the amount
of advance rental, if any, paid by Tenant; (f) stating the date through which
rental has been paid; and (g) setting forth such other information as Landlord
may reasonably request. Landlord, Landlord’s mortgage lenders, and any
purchasers of all or a portion of the Building shall be entitled to rely upon
such certificate.

3.4 Landlord’s Certificate. Within twenty (20) days after the request by Tenant,
Landlord agrees to deliver to Tenant and to any potential mortgagee, assignee or
purchaser of Tenant’s interest in the Leased Premises an estoppel certificate,
in form and substance reasonably satisfactory to both parties, certifying that
this Lease is unmodified and in full force and effect (or, if there have been
modifications, whether same is in full force and effect as modified, and stating
the modifications); that, to Landlord’s actual knowledge and belief, there are
no defenses or offsets thereto (or stating those claimed by Landlord); that
there are no defaults by Landlord or, to the actual knowledge and belief of
Landlord, on the part of Tenant (or, if such defaults exist, stating their
nature). No estoppel certificate provided pursuant to this provision shall amend
or modify this Lease.

4. Rent.

4.1 Monthly Rent. Tenant agrees to pay to Landlord at Landlord’s Notice Address,
without prior demand therefor and without any deduction or offset whatsoever,
the Monthly Rent set forth in Section 9 of the Lease Summary. Monthly Rent is
due in advance on the first day of each calendar month during the Term of this
Lease. Monthly Rent for any partial month shall be prorated on a per diem basis.
Monthly Rent, as previously adjusted, shall automatically be increased by three
percent (3%) each Year, beginning in 2008.

4.2 Additional Rent.

(a) Yearly Statement. After the end of each calendar year of the Term following
the Base Year, including the last year of the Term (“Year”), Landlord shall
provide to Tenant a statement (“Yearly Statement”) detailing the Operating
Expenses for the Year and billing Tenant for Tenant’s Proportionate Share of the
Operating Expenses which are in excess of Base Year Operating Expenses (“Excess
Operating Expenses”). Within thirty (30) days after its receipt of the Yearly
Statement, including the Yearly Statement delivered after the end of the Term
for the last Year of the Term, Tenant shall pay Tenant’s Proportionate Share of
the Excess Operating Expenses (“Additional Rent”).

 

8



--------------------------------------------------------------------------------

(b) Gross-Up. Notwithstanding Section 4.2(a), if the Building is less than 95%
occupied during any Year, Operating Expenses shall be calculated as if the
Building were 95% occupied during such Year.

(c) Partial Year. Landlord shall prorate Tenant’s Proportionate Share of Excess
Operating Expenses for any partial Year during the Term based on the number of
days in such partial Year occurring during the Term.

(d) Monthly Payment of Additional Rent. Notwithstanding Section 4.2(a), Landlord
may at any time require Tenant to pay Additional Rent on a monthly basis (in
addition to Monthly Rent), based on Landlord’s reasonable estimate of the
Operating Expenses for the applicable Year or portion thereof. Such monthly
payments shall prorated based on the number of months covered by the period of
Landlord’s estimate. After the end of each Year during which Tenant has paid to
Landlord such estimated monthly payments of Additional Rent, Landlord shall
indicate in the Yearly Statement the difference between Tenant’s actual
Proportionate Share of Excess Operating Expenses for that Year (or portion
thereof) and the aggregate amount of monthly estimated Additional Rent payments
made by Tenant for that Year (or portion thereof). Tenant shall pay any shortage
to Landlord within ten (10) days after Tenant’s receipt of such Yearly
Statement. Correspondingly, Tenant shall receive a credit in the amount of any
overpayment, which credit may be applied toward Rent.

(e) Statements Final. Each of the final Yearly Statements and other statements
and determinations provided for above shall become binding on Tenant (and no
longer subject to challenge by Tenant) fifteen (15) months after the date the
statement in question is delivered to Tenant, unless Tenant appeals such
statement or determination to Landlord in writing within such fifteen (15) month
period. Within fifteen (15) months of the issuance of any statement under this
Lease, Tenant or its authorized representatives may, at any reasonable time,
upon seven (7) days prior written notice to Landlord, have the right to audit
the Landlord’s business records relating to any statement issued by Landlord for
the period covered by the statement. In the event the audit discloses an
overpayment of more than ten percent (10%), which payment was made in accordance
with an over-billing, Landlord shall reimburse Tenant for the cost of the audit.
In addition, the amount of overpayment disclosed by the audit shall be paid to
Tenant by Landlord regardless of amount. In the event the audit discloses an
underpayment by Tenant, Tenant shall promptly reimburse Landlord for the amount
of such underpayment.

4.3 Free Rent Period. Notwithstanding Sections 4.1 and 4.2, Rent shall be abated
during the Free Rent Period.

5. Landlord’s Work.

5.1 Obligations of the Parties. Landlord shall construct the Building shell
(“Landlord’s Work”), and Tenant shall build out the Leased Premises (“Tenant’s
Work”) in accordance with Exhibit B.

5.2 Tenant Improvement Allowance. Landlord shall provide Tenant with a Tenant
Improvement Allowance in the amount listed in Section 14 of the Lease Summary,
to be used for Tenant’s Work. Any costs and expenses associated with Tenant’s
Work which are in excess of the amount of the Tenant Improvement Allowance shall
be borne by Tenant. Any unused portion of the Tenant Improvement Allowance
shall, at Landlord’s option, be applied toward Rent or refunded to Tenant.

5.3 Avoidance of Labor Disputes. During Tenant’s construction of Tenant’s Work,
Tenant agrees to conduct its labor relations so as to minimize the chances of
strikes, picketing, and boycotts which could delay completion of Tenant’s Work
or affect any other construction then occurring in the Building or on the
Property. Tenant shall ensure that any pickets or boycotts resulting from such
labor disputes are sufficiently contained within the Leased Premises so as to
avoid a secondary boycott or picket line which could affect other construction
then occurring in the Building or on the Property. Tenant also agrees to include
within any

 

9



--------------------------------------------------------------------------------

construction contract it may execute, language requiring the general contractor
to, in the event of a labor dispute: (a) find alternative labor to complete
Tenant’s Work on schedule; or (b) terminate the construction contract and cease
its activities as general contractor for Tenant’s Work. This Section shall also
apply to Tenant’s construction of any Tenant Alterations.

5.4 Changes to Building. Landlord reserves the right to at any time: (a) make
changes, alterations, or additions to the Building; (b) lease additional
commercial space in the Building; and (c) change or withdraw areas from the
Common Areas; provided such changes, alterations, additions, leases, or
withdrawals do not materially interfere with Tenant’s business operations or
Tenant’s right to quiet enjoyment of the Leased Premises or materially diminish
Tenant’s parking rights hereunder. Except as provided below, Tenant shall have
no claim for damages or right to terminate this Lease for injury or
inconvenience occasioned thereby. If the rights of Landlord exercised pursuant
to this Section materially and adversely interfere for a period of more than six
(6) business days with the conduct of Tenant’s business in the Leased Premises
and such interference is reasonably avoidable by Landlord, then the Monthly Rent
payable under this Lease shall abate after said sixth (6th) consecutive business
day in proportion to the extent of the interference (as the same may vary from
time to time) until the interference ceases.

6. Use.

6.1 Single-Purpose Use. Tenant shall use the Leased Premises solely for the
purpose of conducting the software development and call services business,
including incidental office and storage use. Tenant shall not use or permit the
Leased Premises to be used for any other purpose, including, without limitation,
for the purpose of delivering or receiving financial deposits, except with the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed if the use is permitted by Applicable Law and
does not violate the provisions of any other Lease affecting the Property or the
surrounding multi-use project.

6.2 Orderly Operation. Tenant further agrees to abide by the following
provisions, which are designed to insure the attractiveness and orderly
operation of the Building and the Property:

(a) Tenant shall keep the Leased Premises free of objectionable noise, odors, or
nuisances.

(b) Tenant shall not overload the floors or permit or allow any waste, abuse,
deterioration, or destructive use of the Leased Premises.

(c) Tenant shall not cause or permit any Hazardous Materials to be brought upon,
kept, or used in or about the Leased Premises.

(d) The loading and unloading of merchandise, supplies, and fixtures shall be
done only at such times as do not unreasonably interfere with other tenants and
customers of the Building and the Property, and only in the areas and through
the entrances designated for such purposes.

(e) Tenant shall store all trash and garbage within the Leased Premises or
within areas specifically designated by Landlord for such purpose.

(f) Plumbing facilities within the Building shall not be used for any purpose
other than that for which they are constructed, and no foreign substance of any
kind shall be thrown therein. The cost of repairing any breakage, stoppage, or
damage to plumbing facilities within the Common Areas resulting from a violation
of this provision by Tenant or Tenant’s Affiliates shall be borne by Tenant.

(g) Without the prior consent of Landlord, no portion of the Leased Premises or
the Property shall be used to distribute handbills, circulars, or other
political, charitable, or similar material, or to seek members for any
organization, or to solicit contributions, or to carry on a parade or
demonstration or other conduct which may tend to interfere with or impede the
use of the Property by Landlord, other Building tenants, permanent occupants of
the Building, or their respective Affiliates.

(h) The Leased Premises shall not be used for lodging purposes.

 

10



--------------------------------------------------------------------------------

7. Signs, Awnings, Roof.

Landlord shall, at Landlord’s expense, provide Tenant with Building-standard
lobby directory, suite entrance, and the basic monument signage (but not
Tenant’s separate sign on the monument sign, the cost of which shall be paid by
Tenant). The cost of all other signage shall be at Tenant’s expense. Tenant may,
at Tenant’s sole cost and expense (including, without limitation, payment of all
fees and charges of governments having jurisdiction), install “crown” exterior
building signage of a size and in a location set forth on Exhibit “D” which
signage shall comply with the Building standards applicable to all tenants and
all Legal Requirements. Tenant shall not, without Landlord’s prior written
consent: (a) make any changes to the exterior of the Leased Premises or the
Common Areas; (b) install any exterior decorations or paintings; (c) install any
drapes, blinds, shades, or other coverings on exterior windows and doors; or
(d) except as set forth above, erect or install any sign, window, or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Leased Premises. In no event shall Tenant erect
or install “banner”- or “help wanted”-type signs, or other temporary signs which
can be seen from the exterior of the Leased Premises. All signs, lettering, or
other items approved by Landlord and installed by Tenant shall be kept in good
repair and in proper operating condition at all times and shall be removed upon
the termination of the Lease. Any damage caused by such items or their removal
shall be promptly repaired at Tenant’s expense. All items installed in violation
of this Section may be promptly removed by Landlord at Tenant’s expense. Use of
the roof is reserved to Landlord, and Landlord may install upon the roof such
equipment, signs, and antennae as Landlord deems appropriate.

8. Maintenance, Services, and Utilities.

8.1 Maintenance by Tenant. By taking possession of the Leased Premises, Tenant
shall be deemed to have accepted the Leased Premises as being in good order,
condition, and repair except for any punchlist items identified at that time to
be corrected by Landlord within thirty (30) days. Tenant shall, at Tenant’s
expense: (a) maintain the Leased Premises in a clean and sanitary condition (but
Landlord shall furnish the janitorial services described in Section 8.3 below);
and (b) maintain the Leased Premises in as good condition and repair as they
were in at the Commencement Date, reasonable wear and tear and damage from fire
and other casualty excepted. Unless covered by insurance maintained by Landlord,
Tenant shall in a good and workmanlike manner repair or replace any damage to
the Property occasioned by the willful or negligent acts of Tenant or its
Affiliates.

8.2 Maintenance by Landlord.

(a) Subject to any right of reimbursement or recovery hereunder, Landlord shall
maintain the Building, the Common Areas, and the structural components of the
Leased Premises, including the roof, load-bearing walls, foundations, and floor
slabs, and systems such as plumbing and water, electrical, and HVAC (but not
floor and wall coverings); provided, if Landlord is required to make structural
repairs by reason of the negligent acts or omissions of Tenant or Tenant’s
Affiliates (and such is not covered by insurance maintained by Landlord), Tenant
shall pay Landlord’s costs for making such repairs plus twenty percent (20%) for
overhead immediately upon presentation of a bill therefor. Failure of Tenant to
pay such amount immediately shall constitute a default by Tenant hereunder.
Landlord shall be responsible for latent defects in the original construction of
the Leased Premises.

(b) Landlord shall perform its maintenance and repair obligations in a
reasonable and efficient manner and in way that reasonably minimizes
interference with Tenant’s business operations. Landlord shall initiate and
complete repairs of an emergency nature (including, without limitation, roof
leaks and failure of the HVAC) as soon as reasonably possible after receipt of
Tenant’s notice thereof, and in any event shall commence such repair no later
than two (2) business days after receipt of Tenant’s written notice thereof
unless prevented from doing so for reasons beyond Landlord’s control. Tenant
shall endeavor to give Landlord written notice of the need for such repair(s),
but may do so initially by telephone followed up by written notice in the event
of an emergency.

 

11



--------------------------------------------------------------------------------

8.3 Janitorial Services and Utilities. Landlord shall provide to the Leased
Premises janitorial services no less often than five (5) days per week (emptying
of wastebaskets, dusting, cleaning of glass, cleaning of bathrooms, and
vacuuming). Landlord shall furnish electricity for normal lighting and
fractional horsepower office machines and for heating and air conditioning
required (in Landlord’s reasonable judgment) for the comfortable use and
occupancy of the Leased Premises. Landlord shall also maintain and keep lighted
and maintained the common stairs, common entries, and toilet rooms in the
Building. Except as may be caused by the gross negligence or willful misconduct
of Landlord, Landlord shall not be liable for, and Tenant shall not be entitled
to, any damages or reduction of Rent by reason of Landlord’s failure to furnish
any of the foregoing when such failure is caused by accident, breakage, repairs,
strikes, labor disturbances, or labor disputes of any character, or by any other
cause beyond the reasonable control of Landlord. Tenant shall be charged twenty
dollars ($20.00) per hour per approximate 8,000 rentable square foot area for
any HVAC use other than between the hours of 7:00 a.m. and 6:00 p.m. on
weekdays, and 8:00 a.m. and 1:00 p.m. on Saturdays, excluding holidays
(“after-hours”). Tenant shall pay Landlord five dollars ($5.00) per hour per
approximate 8,000 rentable square foot area for any after-hours use of
electricity. All such charges shall be adjusted from time to time to reflect the
market rate for utilities. Back-up power will be available on the fourth and
fifth floors in sufficient capacity to operate Tenant’s business in the ordinary
course subject to first supplying the life-safety requirements of the remainder
of the Building.

8.4 Landlord’s Right to Cure. If Tenant refuses or neglects to repair property
as required hereunder to the reasonable satisfaction of Landlord within the time
periods set forth in Section 18.1(d), Landlord may make such repairs without
liability on its part to Tenant for any loss or damage that may occur to
Tenant’s merchandise, fixtures, or other property, or to Tenant’s business by
reason thereof, and upon completion, Tenant shall reimburse Landlord for the
cost of making such repairs, plus twenty percent (20%) for overhead, immediately
upon presentation of a bill therefor. Failure of Tenant to pay such amount
immediately shall constitute a default by Tenant hereunder.

8.5 Maintenance Firm. Landlord may elect to engage a maintenance firm to service
the heating, ventilating, cooling, air-handling, and control systems serving
Landlord’s tenants.

9. Tenant Alterations and Improvements.

9.1 Additional Improvements. Except as set forth on Exhibit B, Tenant shall not
make any alterations, additions, or improvements to the Leased Premises, or
install any exterior signs or lettering, interior or exterior lighting, or
plumbing or mechanical fixtures (“Tenant Alterations”) without first obtaining
Landlord’s written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall present to Landlord plans and
specifications for any Tenant Alterations at the time approval is sought. Any
Tenant Alterations approved by Landlord shall be performed by Tenant at Tenant’s
sole cost and expense. All Tenant Alterations shall be performed only by
contractors or mechanics approved by Landlord, which approval shall not be
unreasonably withheld. All Tenant Alterations shall be done in a good and
workmanlike manner and diligently prosecuted to completion so that the Leased
Premises operates as a complete unit at all times. All Tenant Alterations shall
be performed in strict compliance with applicable Legal Requirements. Tenant
shall have Tenant Alterations performed in such a manner as not to obstruct
access to any portion of the Building. All Tenant Alterations, including, but
not limited to, wall and floor coverings, paneling, HVAC, electrical and
plumbing systems, cabinet portions of any exterior signs, and built-in cabinet
work (but excepting movable furniture, equipment, sign fascia, and individual
sign lettering and trade fixtures), shall at once become a part of the realty
and shall be surrendered with the Leased Premises. Notwithstanding the
foregoing, however, for tax purposes, Tenant shall be deemed to be the owner
(without removal rights) of such permanent alterations, additions, or
improvements until the expiration or earlier termination of this Lease.
Notwithstanding the foregoing, Tenant shall be permitted to make Tenant
Alterations (without the consent of Landlord) that (i) are nonstructural,
(ii) do not affect the exterior appearance of the Leased Premises; and (iii) do
not exceed $10,000.00. At the request of Landlord, Tenant shall be obligated to
remove the Tenant Alterations upon termination of the Lease and to restore the
Leased Premises to its previous state.

 

12



--------------------------------------------------------------------------------

10. Discharge of Liens.

If any mechanic’s lien or other lien is filed against the Leased Premises or the
Property, or any part thereof, because of Tenant’s Work, Tenant’s acts or
omissions, or a claim against Tenant, Tenant shall, within ten (10) days
following receipt of notice of the existence of such lien, cause the same to be
canceled and discharged of record. If Tenant desires to contest any claim or
lien, Tenant shall furnish Landlord with a bond of a responsible corporate
surety containing such terms and having a face amount sufficient to discharge
the lien, including interest and costs, or, if requested by Landlord, having a
face amount sufficient to induce a responsible title insurance company to insure
title to the Building, the Property, or the Leased Premises without showing such
lien as an exception to title. If a final judgment establishing the validity or
existence of any contested lien is entered, Tenant shall pay and satisfy the
same at once.

11. Utilities.

Landlord shall not be liable in the event of an interruption in the supply of
any utility services to the Leased Premises or Building from causes arising from
the gross negligence or willful acts of Landlord, its agents or employees.
Tenant agrees that it will not install any equipment which is likely to exceed
or overload the capacity of any utility facilities, and that if any equipment
installed by Tenant requires additional utility facilities; the same shall be
installed at Tenant’s expense in accordance with plans and specifications to be
approved in writing by Landlord.

12. Common Areas; Parking.

12.1 Common Areas. All Common Areas and other facilities in or about the
Building or the Property shall be subject to the exclusive control and
management of Landlord. Landlord shall have the right to: (a) construct,
maintain, and operate lighting and other facilities on all Common Areas;
(b) police the Common Areas; (c) change the area, level, location, and
arrangement of the Parking Areas and other facilities; (d) temporarily close all
or any portion of the Parking Areas or other facilities to prevent a dedication
thereof or the accrual of any right therein to any person or the public.
Landlord shall operate and maintain the Common Areas in such manner as Landlord
in its discretion shall determine, shall have full right and authority to employ
and discharge all personnel with respect thereto, and shall have the right,
through reasonable Rules and Regulations and/or restrictive covenants
promulgated by it from time to time, to regulate the use and operation of the
Common Areas.

12.2 Parking. Tenant shall have the number of non-exclusive, non-reserved
parking spaces indicated on the Lease Summary. Within thirty (30) days of a
request by Landlord, Tenant shall furnish Landlord with the vehicle license
plate numbers of Tenant’s employees and shall thereafter notify Landlord of any
change thereto within thirty (30) days after such change occurs. Landlord
reserves the right to set aside and make available reserved parking spaces for
the use of Building tenants and their Affiliates, and in such event shall use
commercially reasonable efforts to make reserved parking spaces available to
Tenant for a fee.

13. Assignment.

13.1 Assignment and Subletting. Tenant shall have the right to transfer, assign,
mortgage, or hypothecate this Lease (“Transfer”), or sublet the Leased Premises,
subject to Landlord’s consent, which shall not be unreasonably withheld.
Reasonable justification for Landlord to withhold consent to a Transfer
includes, without limitation: (a) the proposed Transferee has a financial net
worth, managerial skills, or an operational or business history inferior to that
of Tenant; (b) the character and reputation of the proposed Transferee is not
satisfactory to Landlord; or (c) the occupancy of the Leased Premises by the
proposed Transferee would likely violate a provision of this Lease or any other
lease or agreement then in effect concerning the Building or the Property. As a
condition of Landlord’s consent, Landlord may require Transferee to enter into a
new lease directly with Landlord, or may require reasonable modifications to
this Lease. Any assignment from Tenant by merger,

 

13



--------------------------------------------------------------------------------

consolidation, transfer of assets, or liquidation shall constitute a Transfer.
If Tenant is a corporation, a limited liability company, an unincorporated
association, or a partnership, the Transfer of any stock or interest in such
corporation, limited liability company, association, or partnership that exceeds
an aggregate of forty-nine percent (49%) shall be deemed a Transfer. A merger,
consolidation, reorganization, or sale of stock or other equity interests in
Tenant on a public stock exchange (e.g., NYSE or NASDAQ), whether in connection
with an initial public offering or thereafter, shall not be deemed a Transfer.

13.2 Permitted Assignees. Notwithstanding Section 13.1, Tenant may Transfer its
interest in this Lease or sublet the Leased Premises to a Permitted Assignee
without Landlord’s prior written consent; provided, Tenant shall not be relieved
of its obligations under this Lease.

13.3 Prohibited Transfer Void. Any attempted Transfer or subletting without
Landlord’s consent shall be void, shall confer no benefit on any third party,
and shall constitute a default hereunder. Landlord’s consent to a Transfer or
sublease shall not operate as a waiver of the necessity for consent to any
subsequent Transfer or sublease, and the terms of such consent shall be binding
upon any person holding by, under, or through Tenant.

13.4 Request for Consent. Should Tenant desire Landlord’s consent to a proposed
Transfer or sublease, Tenant shall request such consent in writing and provide
Landlord with a copy of the instrument which will be used to document the
Transfer or sublease, or provide Landlord with a statement, certified to be true
and correct by Tenant, of the terms and conditions under which the Transfer or
sublease is to be made. Any instruments used to document the Transfer or
sublease shall include language acknowledging the rights of Landlord described
in Section 15.4 and, if the Transferee or sublessee is an assignee of Tenant’s
interest in this Lease, acknowledging that the Transferee or sublessee
specifically assumes the obligations of Tenant hereunder. Tenant shall also
provide Landlord with adequate and accurate information on the financial
condition of the proposed Transferee or sublessee. If Landlord consents to a
Transfer or sublease, Tenant shall pay to Landlord five hundred dollars
($500.00) for costs incurred in evaluating the proposed Transfer or sublease and
preparing and processing the instruments necessary to document Landlord’s
consent. Notwithstanding any Transfer or sublease, Tenant shall continue to be
responsible for all of its obligations hereunder.

13.5 Landlord’s Rights Upon Transfer. If this Lease is Transferred, or if the
Leased Premises or any portion thereof are sublet or occupied by any person
other than Tenant (with or without Landlord’s consent), Landlord may, upon
demand, in the event of a default by Tenant under this Lease, collect Rent and
other charges from the Transferee and apply the amount collected to the Rent and
other charges due from Tenant hereunder, provided such collection shall not
constitute Landlord’s recognition of such Transferee as the Tenant hereunder or
Landlord’s release of Tenant from the performance of all of Tenant’s covenants
and obligations hereunder. If such Transferee pays Rent or other charges
directly to Landlord pursuant to this Section, the amount so paid shall be
credited against the sums due from such Transferee to Tenant under any
then-existing sublease, lease assignment, or other agreement.

13.6 Profits from Assignment or Subletting. Landlord and Tenant shall split
equally the net proceeds from any assignment of the Lease or subletting of the
Leased Premises (taking into consideration reasonable and customary costs of
clean up, repair and modification of the Leased Premises, reasonable and
customary leasing commissions and other similar customary costs).

14. Indemnity and Release.

14.1 Assumption of Risk; Release. Tenant and all those claiming through or under
Tenant shall store their property in and shall occupy and use the Leased
Premises and the Common Areas solely at their own risk. Tenant and all those
claiming through or under Tenant hereby release Landlord and its Affiliates from
all claims of every kind, including loss of life, personal or bodily injury,
damage to merchandise, equipment, fixtures or other property, or damage to
business (including business interruption) arising, directly or indirectly, out
of or from or on account of such occupancy and use or resulting from any present
or future condition or state of repair of the

 

14



--------------------------------------------------------------------------------

Building. Notwithstanding the foregoing, Tenant’s release shall exclude (i) the
gross negligence or willful misconduct of Landlord, its agents and employees,
(ii) matters arising from Landlord’s failure to perform its obligations, and
(iii) matters for which Landlord is insured to the extent of recovery of
insurance proceeds.

14.2 Release of Tenant from Liability. Landlord hereby expressly waives any
rights it may have against Tenant or its Affiliates on account of any loss or
damage occasioned to Landlord or to Landlord’s real or personal property within
the Building and Common Areas which arises from any risk generally covered by
fire and extended coverage insurance; provided, however, that such waiver shall
be operative only so long as it does not invalidate any insurance policy then
carried by Landlord.

14.3 Indemnification.

(a) Tenant hereby agrees to defend, pay, indemnify, and hold Landlord (and its
respective affiliates, employees, and agents) harmless from and against any and
all claims, demands, proceedings, judgments, and other liabilities of every
kind, and all reasonable expenses incurred in investigating and resisting the
same (including reasonable attorneys’ fees), resulting from or in connection
with loss of life, bodily or personal injury, or property damage: (1) arising
out of or on account of any use of the Leased Premises or the doorways thereof
by Tenant or Tenant’s employees, customers, or invitees; (2) occasioned wholly
or in part through the use and occupancy of the Leased Premises pursuant to, or
in any way relating to or arising from, this Lease or any improvements therein
or appurtenances thereto; or (3) occasioned by any negligent act or omission of
Tenant or any Transferee of Tenant, or their respective employees, agents, or
contractors, in or about the Leased Premises or in other areas of the Building
or the Property, including those portions of the Property owned, leased,
subleased, or controlled by others. Notwithstanding the foregoing, Tenant’s
indemnification shall exclude (i) the gross negligence or willful misconduct of
Landlord, its agents and employees, (ii) matters arising from Landlord’s failure
to perform its obligations under this Lease, and (iii) matters for which
Landlord is insured to the extent of recovery of insurance proceeds.

(b) Subject to the waiver of subrogation provisions in this Lease, Landlord
shall defend, indemnify, and hold harmless Tenant and its agents and
representatives from and against any and all claims, costs, liabilities, and
expenses, including reasonable attorneys’ fees, to the extent arising from use
of the Common Areas. The foregoing provisions of this paragraph shall not extend
to damages, injuries, claims, costs, liabilities, or expenses (including
attorneys’ fees) to the extent arising from the gross negligence or willful
misconduct of Tenant or its agents or employees. This indemnity will survive the
expiration of the Term, or any earlier termination of the Lease.

14.4 Time of Commencement. The Parties expressly acknowledge that this
Section 14 shall apply and become effective from and after the date Tenant first
enters upon the Property for any purpose related to this Lease.

15. Insurance.

15.1 Landlord’s Insurance.

(a) Casualty Insurance. Landlord shall procure insurance coverage insuring
Landlord against loss of, or damage to, the Building and insurable Common Area
improvements by reason of Casualty. Such insurance shall be in a face amount
equal to the full replacement value of the insured property, exclusive of the
cost of excavations, footings below ground level, and foundations. Such
insurance shall cover: (1) loss or damage by fire; (2) loss or damage arising
from the perils normally covered by a Special Form property policy; (3) loss or
damage arising from vandalism, malicious mischief, and theft; and (4) loss or
damage resulting from earthquake or flood if (and only if) such coverage is
deemed appropriate by Landlord or is required to be carried by Landlord’s
Mortgagee. If a Casualty insured against hereunder is the result of the
negligent or willful acts or omissions of Tenant, Tenant shall pay to Landlord,
within fifteen (15) days of

 

15



--------------------------------------------------------------------------------

written demand therefor, any insurance deductibles payable by Landlord to the
insurer as a result of the Casualty. At Landlord’s option, any Mortgagee of the
Leased Premises or Property may be named as an additional insured on each such
policy. The proceeds of such insurance in case of loss of or damage to the
Leased Premises shall be paid to Landlord, and the applicable portions thereof
shall be applied on account of the obligations of Landlord to repair and/or
rebuild the Leased Premises pursuant to Section 16.4. Any proceeds not required
for such purpose shall be the sole property of Landlord.

(b) Commercial General Liability Insurance. Landlord shall procure commercial
general liability insurance insuring Landlord against death, bodily or personal
injury, and property damage occurring on or within the Property in an amount of
at least One Million Dollars ($1,000,000) per occurrence, Two Million Dollars
($2,000,000) aggregate, or such other amount as Landlord may reasonably
determine is necessary. Tenant shall be named as an additional insured on such
policy.

15.2 Fire Insurance on Tenant’s Personal Property. At all times during the Term
hereof, Tenant shall keep in force, at its sole cost and expense, fire and
Special Form property insurance, and vandalism, malicious mischief, and theft
insurance with companies acceptable to Landlord, equal to the replacement cost
of Tenant’s improvements, trade fixtures, furnishings, equipment, and contents
upon the Leased Premises, including coverage for water damage from sprinkler
leakage and coverage for the air conditioning and heating equipment which
exclusively serves the Leased Premises.

15.3 Tenant’s Liability Insurance. Tenant agrees to secure and keep in force
from and after the date Landlord first allows Tenant on the Leased Premises for
purposes related to this Lease, and throughout the Term, at Tenant’s own cost
and expense, Commercial General Liability insurance covering Tenant against
death, bodily and personal injury, and property damage in the amount of One
Million Dollars ($1,000,000) per occurrence, Two Million Dollars ($2,000,000)
aggregate, or in such other amount as Landlord may reasonably determine is
necessary. Such insurance coverage shall include products liability and
completed operations coverage and a contractual liability endorsement covering
the indemnity against injury to persons and damage to property set forth in
Section 14.3, including a personal injury endorsement covering such wrongful
acts as false arrest, false imprisonment, malicious prosecution, and libel and
slander. Tenant shall also secure and keep in force Workmen’s Compensation or
similar insurance to the extent required by applicable Legal Requirements. If
Tenant sells or dispenses alcoholic beverages as a part of its permitted
business operations, Tenant shall also keep in force liquor liability insurance
in the amount of One Million Dollars ($1,000,000) per occurrence, Two Million
Dollars ($2,000,000) aggregate.

15.4 Insurance Policy Requirements. All insurance required by Sections 15.2 and
15.3 shall be obtained under enforceable policies issued by insurers which are
qualified to do business in the state where the Property is located and are
either (a) approved in writing by Landlord or (b) have a policy holders’ rating
of “B+” or above and a financial category rating of “Class X” or above in the
most recent edition of “Best’s Key Rating Guide”. A copy of each policy shall be
delivered to Landlord on or before the day Tenant commences Tenant’s Work
Evidence of the insurance required by Section 15.10 shall also be provided by
Tenant to Landlord prior to the commencement of any Tenant’s Work. Each policy
shall provide by its terms that it is noncancellable except upon thirty
(30) days prior written notice to Landlord. At least thirty (30) days prior to
the expiration date of any policy, a renewal policy, or a binder for such policy
or a certificate thereof shall be delivered by Tenant to Landlord. The insurance
described in Section 15.3 shall name Landlord as an additional insured and the
insurance described in Sections 15.2 and 15.3 shall be written as primary
coverage, not contributing with and not in excess of coverage which Landlord may
carry. The insurance described in Section 15.1 shall provide that coverage
afforded shall not be affected by the performance of any construction work in or
about the Leased Premises.

15.5 Subrogation. Notwithstanding any other provision contained in this Lease,
each of the Parties hereby waives any right it may have against the other Party
on account of any loss or damage to its property which arises from any risk
generally covered by the insurance required to be carried hereunder, whether or
not such other

 

16



--------------------------------------------------------------------------------

Party may have been negligent or at fault in causing such loss or damage. Each
of the Parties shall obtain a clause or endorsement in the policies of such
insurance which each Party obtains in connection with the Leased Premises or the
Building to the effect that the insurer waives, or shall otherwise be denied,
the right of subrogation against the other Party for loss covered by such
insurance. It is understood that such subrogation waivers may be operative only
as long as such waivers are available in the state where the Building is
situated and do not invalidate any such policies. If such subrogation waivers
are allegedly not operative in such state, notice of such fact shall be promptly
given by the Party obtaining insurance to the other Party.

15.6 Mortgagees. Any Mortgagee may, at Landlord’s option, be afforded coverage
under any policy required to be secured by Landlord or Tenant hereunder, by use
of a mortgagee’s endorsement to the policy concerned.

15.7 Deductibles. None of the insurance policies required to be carried by
Tenant under this Lease shall contain any deductible or retention provisions in
excess of five thousand dollars ($5,000) without the prior written consent of
Landlord. If Tenant’s insurance policies contain deductibles or retention
provisions, Tenant shall be responsible to pay the amount thereof in the event
of any loss covered by such policies.

15.8 Blanket Policy. If Tenant provides any insurance required by this Lease in
the form of a blanket policy, Tenant shall furnish satisfactory proof that such
blanket policy complies in all respects with the provisions of this Lease and
that the coverage thereunder is at least equal to the coverage which would be
provided under a separate policy covering only the Leased Premises.

15.9 Increase in Insurance Premiums. Tenant shall not stock, use, or sell any
article or do anything in or about the Leased Premises which may be prohibited
by Landlord’s insurance policies carried on the remainder of the Building or any
endorsements or forms attached thereto, or which could increase any insurance
rates and premiums on the Property. Tenant shall pay on demand any increase in
premiums for Landlord’s insurance that may be charged on such insurance carried
by Landlord resulting from Tenant’s use and occupancy of the Leased Premises or
the Building, whether or not Landlord has consented to the same.

15.10 Insurance During Construction. During the performance of any Tenant’s
Work, Tenant shall carry or cause to be carried the insurance described in
Section 15.2, and Tenant’s contractor(s) shall carry builder’s risk insurance in
connection with Tenant’s Work.

16. Destruction.

16.1 Restoration. If the Leased Premises are damaged by fire or other casualty
(“Casualty”), the Parties shall, in accordance with Section 16.4, repair the
Leased Premises to a condition which is substantially similar to the condition
in existence prior to the Casualty.

16.2 Events Permitting Cancellation. Notwithstanding the foregoing, if: (a) the
Leased Premises are rendered wholly untenantable by reason of a Casualty;
(b) the Leased Premises are damaged as a result of a risk which is not covered
by Landlord’s insurance; (c) the Leased Premises are damaged in whole or in part
during the last eighteen (18) months of the Term; (d) any part of the Building
or the Parking Areas is damaged such that the Building cannot, in the sole
judgment of Landlord, be operated as a viable, integrated unit; or
(e) Landlord’s Mortgage requires that the insurance proceeds be applied against
the principal balance due on Landlord’s Mortgage; then Landlord may either elect
to repair the damage or may cancel this Lease by notice of cancellation
delivered to Tenant within ninety (90) days after such Casualty, whereupon this
Lease shall expire and Tenant shall promptly (within sixty (60) days following
such notice) vacate and surrender the Leased Premises to Landlord. Tenant’s
liability for Rent upon the termination of this Lease shall cease as of the day
following the date of Landlord’s notice of cancellation. If the repairs are
reasonably anticipated to take longer than six (6) months, or if the damage
occurs within the last eighteen (18) months of the Term, Tenant has the right to
cancel this Lease upon written notice to Landlord.

 

17



--------------------------------------------------------------------------------

16.3 Abatement of Monthly Rent. In the event Landlord is required or elects to
repair any damage to the Property, it shall commence such repair within
(90) days of the Casualty and diligently prosecute such to completion. Until
such repair is complete, Monthly Rent shall abate in proportion to the part of
the Leased Premises rendered untenantable. Any such abatement of Monthly Rent
shall end upon thirty (30) days after Landlord’s delivery of notice to Tenant
that Landlord’s responsibilities with regard to repairing the Leased Premises
have been completed.

16.4 Specific Responsibility of Each Party. Unless this Lease is terminated by
Landlord, Landlord shall repair and restore the shell of the Building and Tenant
shall repair, refurnish, and restock the interior of the Leased Premises,
including all Tenant Alterations, so as to restore the Leased Premises to the
condition existing prior to the destruction or Casualty. In such event, the
proceeds of all insurance carried by Landlord on the Building in which the
Leased Premises are situated and carried by Tenant on its equipment, contents,
property and fixtures shall be held in trust by each respective Party for the
purpose of said repair and replacement. All repair and restoration work shall be
done in a workmanlike fashion and to the same quality as the original work,
except for any modifications to the design criteria or working drawings which
are then required by governmental regulations or are mutually agreed to by the
Parties. It is specifically understood that Landlord shall be responsible, at
its expense, for the shell of the Leased Premises, and Tenant shall be
responsible to repair or replace, at its expense, all portions of the interior
of the Leased Premises. Tenant shall also be responsible for the replacement of
its trade fixtures, furnishings, equipment, and stock-in-trade. In the event of
such restoration by the Parties, that portion of the insurance proceeds that
Landlord receives which is applicable to Tenant’s Work shall be paid to Tenant
less a pro rata portion of any deductible amount (retention) attributable to the
loss in question, and such payment shall be used by Tenant for such restoration.

17. Condemnation.

17.1 Total Condemnation. If the whole of the Leased Premises or parking areas
shall be acquired or taken by condemnation (“Condemned”), then this Lease shall
cease and terminate as of the date Tenant loses possession of the Leased
Premises.

17.2 Partial Condemnation. If any part of the Leased Premises or parking areas
are Condemned and such partial Condemnation shall render that portion not
Condemned unsuitable for Tenant’s business (as reasonably determined by Tenant),
then this Lease shall cease and terminate as aforesaid. If such partial
Condemnation is not extensive enough to render the Leased Premises unsuitable
for Tenant’s business, then this Lease shall continue in effect, except that the
Rent shall be reduced in proportion to the decrease in Rentable Square Feet of
the Leased Premises and/or the availability of the parking described in
Section 6 of the Lease Summary is reduced (as applicable), and Landlord shall,
upon receipt of the Condemnation award, make all necessary repairs or
alterations to the Building so that the portion of the Building not condemned
constitutes a complete architectural unit and sufficient parking for Tenant as
required by this Lease. Such repair work shall not exceed the scope of the work
done by Landlord in originally constructing the Building, nor shall Landlord be
required to expend for such work an amount in excess of the amount received by
Landlord as damages for the part of Condemned portion of the Leased Premises.
“Amount received by Landlord” shall mean that part of the Condemnation award
which is free and clear to Landlord of any collection by Mortgagees for the
value of the diminished fee.

17.3 Option to Terminate. If more than twenty percent (20%) of the Rentable
Square Feet of the Leased Premises is Condemned, either Landlord or Tenant may
by written notice to the other party terminate this Lease. If this Lease is so
terminated, Rent shall be paid up to the day when the portion is taken by
Condemnation Proceedings, Landlord shall make an equitable refund of any Rent
paid by Tenant in advance.

17.4 Award. Tenant shall not be entitled to and expressly waives all claim to
any condemnation award for any taking, whether whole or partial and whether for
diminution in value of the fee. Tenant shall have the right, to the extent that
the same shall not reduce Landlord’s award, to claim from the condemnor, but not
from Landlord, such compensation as may be recoverable by Tenant in its own
right for damage to or loss of Tenant’s fixtures and leasehold improvements,
moving expenses and other losses.

 

18



--------------------------------------------------------------------------------

18. Events of Default; Remedies; Bankruptcy; Insolvency

18.1 Default by Tenant. Upon the occurrence of any of the following events,
Tenant shall be deemed to be in default under the terms of this Lease. Landlord
may treat any such occurrence as a breach of this Lease and Landlord shall have
the remedies set forth in Section 18.2.

(a) Tenant fails to pay when due any Rent or any other sum required to be paid
hereunder, and such failure is not cured within ten (10) days after delivery of
written notice of such failure;

(b) Tenant (1) violates Section 6, Section 10, or Section 13 (after notice and a
reasonable opportunity to cure); (2) abandons or vacates the Leased Premises for
a period exceeding sixty (60) days; or (3) by word or action, indicates a clear
intent not to continue with performance of this Lease or gives the appearance of
its inability to perform hereunder and does not provide reasonable assurances of
its ability or intent to so perform within ten (10) days following Landlord’s
demand for such;

(c) Tenant or its agent falsifies any report, statement, or instrument required
to be furnished to Landlord hereunder, or submits a report, statement, or
instrument which is materially incorrect; or

(d) Tenant fails to perform or violates any other term, condition, or covenant
required to be performed by it pursuant to this Lease and such failure is not
cured within thirty (30) days after Landlord delivers written notice of such
failure to Tenant (or, if such failure cannot reasonably be cured within thirty
(30) days, Tenant fails to commence the cure within thirty (30) days or
thereafter fails to diligently prosecute such cure to completion).

18.2 Landlord’s Remedies. Upon the occurrence of any of the events set forth in
Section 18.1, Landlord may take any or all of following actions (“Landlord’s
Remedies”), without further notice or demand of any kind to Tenant.

(a) Landlord may immediately re-enter and remove all persons and property from
the Leased Premises, storing such property in a public place, warehouse, or
elsewhere, at the cost and risk of Tenant, all without service of notice or
resort to legal process (unless mandated by Legal Requirements), and without
being deemed guilty of, or liable in, trespass, forcible entry, or in damages
resulting from such reentry and removal. No such reentry or taking possession of
the Leased Premises by Landlord shall be construed as an election on its part to
terminate this Lease unless a written notice of such intention is given by
Landlord to Tenant. All property of Tenant which is stored by Landlord pursuant
hereto may be redeemed by Tenant within thirty (30) days after Landlord takes
possession thereof upon payment to Landlord in full of all obligations then due
from Tenant to Landlord hereunder and of all costs incurred by Landlord in
moving such property and providing such storage. If Tenant fails to redeem such
property within said thirty (30) day period, Landlord may sell such property in
any reasonable manner, and shall apply the proceeds of such sale actually
collected first against the costs of moving, storage, and sale, and then against
any other obligation due from Tenant under this Lease. Any remaining surplus
shall be remitted to Tenant.

(b) Landlord may relet the Leased Premises or any portion thereof at any time or
from time to time and for such term or terms and upon such conditions and at
such rental Landlord, in its sole discretion, considers advisable. Whether or
not the Leased Premises, or any portion thereof, are relet by Landlord, Tenant
shall pay to Landlord all amounts required to be paid by Tenant hereunder up to
the date that Landlord removes Tenant from the Leased Premises, and thereafter
Tenant shall pay to Landlord, until the end of the Term, the Rent and other
amounts required to be paid by Tenant pursuant to this Lease. Such payments by
Tenant shall be due at such times as are provided elsewhere in this Lease, and
Landlord need not wait until the termination of this Lease, through expiration
of the Term or otherwise, to recover such payments by legal action or in any
other manner. If Landlord relets the Leased Premises, or any portion thereof,
such reletting shall not relieve Tenant of any obligation hereunder, except that
Landlord shall apply the rent or other proceeds actually collected by it as a
result of such reletting against: (1) the costs of removing Tenant and its
property; (2) the costs of reletting the Leased Premises, including the costs of
clean-up, repair, and modification of the Leased Premises, and the fee of any
realtor; and (3) any amount due from Tenant

 

19



--------------------------------------------------------------------------------

hereunder, to the extent that such rent or other proceeds compensate Landlord
for the nonperformance of any obligation of Tenant hereunder. Any residue shall
be held by Landlord and applied to payments of future Rents as such may become
due and payable hereunder. Landlord may execute any lease made pursuant hereto
in its own name, and the tenant thereunder shall be under no obligation to
control or monitor the application by Landlord of any rent or other proceeds
paid to Landlord thereunder, nor shall Tenant have any right to collect any
portion of such rent or other proceeds or regain possession of the Leased
Premises. Landlord shall not by any reentry or other act be deemed to have
accepted any surrender by Tenant of the Leased Premises, or any portion thereof,
or Tenant’s interest therein, or be deemed to have otherwise terminated this
Lease, or to have relieved Tenant of any obligations hereunder, unless Landlord
gives Tenant written notice of Landlord’s election to do so. Notwithstanding any
such reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for any previous breach by Tenant.

(c) Landlord may collect, by suit or otherwise, without reletting the Leased
Premises, each installment of Rent or other sum as it becomes due hereunder, or
enforce, by suit or otherwise, any other covenant or obligation which is
required to be performed by Tenant hereunder. Landlord may also elect to cure
any default on behalf of Tenant, in which case Tenant shall immediately
reimburse Landlord for costs so incurred.

(d) Landlord may terminate this Lease by written notice to Tenant. In the event
of such termination, Tenant agrees to immediately surrender possession of the
Leased Premises. Such termination shall not relieve Tenant of any obligations
hereunder which have accrued prior to the date of such termination. Landlord may
recover from Tenant all damages it has incurred by reason of Tenant’s breach,
including the cost of recovering the Leased Premises, reasonable attorneys’
fees, and the amount of Rent and charges accrued through the date of
termination.

(e) The remedies given to Landlord in this Section 18.2 shall be cumulative and
shall be in addition and supplemental to all other rights or remedies which
Landlord may have at equity or under the laws then in force. Landlord shall have
an affirmative duty to mitigate its damages.

18.3 Default by Landlord. If Landlord fails to comply with the terms,
conditions, or covenants contained in this Lease, and if such failure is not
remedied within thirty (30) days after written notice of such failure is
delivered by Tenant to Landlord (or, if more than thirty (30) days are
reasonably required to cure such failure, Landlord fails to begin remedying such
failure within thirty (30) days or thereafter fails to proceed diligently to
cure such failure), Landlord shall be deemed to be in default hereunder. If the
Leased Premises or any part thereof is at any time subject to a Mortgage, Tenant
shall comply with Section 23. If, after Tenant has complied with this Section
and Section 23, the default has not been cured by Landlord or a Mortgagee,
Tenant may: (i) seek specific performance; (ii) cure any such default at
Landlord’s expense (including costs and attorneys’ fees) and sue Landlord for
the cost of such cure; or (iii) after final adjudication and the subsequent
expiration of all cure periods, terminate the Lease.

18.4 Immediate Default. Tenant shall be deemed to be in default under this Lease
(without Landlord giving any notice declaring such), upon the occurrence of an
event of bankruptcy, which for purposes of this Lease means: (a) all or
substantially all of Tenant’s assets are placed in the hands of a receiver or
trustee; (b) Tenant files a voluntary petition in bankruptcy, makes an
assignment for the benefit of creditors, admits in writing that it cannot pay
its debts as such become due, or is finally adjudicated a bankrupt; (c) Tenant
petitions or institutes any proceedings under the U.S. Bankruptcy Code or under
any other state or federal act of Legal Requirement relating to the subject of
bankruptcy wherein Tenant seeks to be adjudicated a bankrupt, to be discharged
of its debts, or to effect a plan of liquidation, readjustment, composition,
arrangement, or reorganization; or (d) any involuntary proceeding equivalent or
similar to any of the foregoing is filed against Tenant under any such
bankruptcy laws and is not discharged within sixty (60) days thereafter. The
provisions of this Section shall also apply to each Guarantor of this Lease.

 

20



--------------------------------------------------------------------------------

19. Compliance with Legal Requirements.

19.1 ADA. Subject to any right of reimbursement or recovery hereunder, Landlord
agrees to take all commercially reasonable measures to maintain the Property,
including the Leased Premises and the leased premises of other tenants of the
Property, in compliance with the Americans with Disabilities Act of 1990, as
amended, and other Legal Requirements relating to disabled persons (“ADA”).
Landlord represents and warrants that as of the effective date of this Lease,
Common Areas of the Property comply with the ADA. Notwithstanding the foregoing,
Tenant shall be solely responsible for the costs to comply with the ADA as it
relates to the design and build-out of the Leased Premises and the manner in
which Tenant conducts its business in the Leased Premises and the Property.

19.2 Environmental. Landlord represents and warrants that as of the effective
date of this Lease the Property is free from Hazardous Materials, the presence
or use of which would violate applicable Legal Requirements. Landlord agrees to
indemnify and hold Tenant harmless from any loss, cost, damage or liability with
respect to the presence of Hazardous Materials on the Leased Premises or the
Property on account of the negligence or willful misconduct of Landlord, other
than those Hazardous Materials introduced by Tenant. This indemnification shall
survive the expiration or early termination of the Lease.

20. Access to the Leased Premises.

Tenant agrees to permit Landlord and/or its authorized representatives to enter
the Leased Premises upon 24 hours prior notice at all times during usual
business hours for the purpose of inspecting the same. Tenant further covenants
and agrees that Landlord or any person authorized by Landlord may enter the
Leased Premises during normal business hours, or after hours (with appropriate
security measures), in order to make any necessary repairs to the Leased
Premises or perform work therein: (a) which may be necessary to comply with any
Legal Requirements; (b) which Landlord deems necessary to prevent waste to or
deterioration of the Leased Premises if Tenant fails to make those repairs which
it is obligated to make hereunder following written demand from Landlord;
(c) which may be necessary in an emergency situation (in which event no prior
notice shall be required); or (d) which Landlord may deem necessary in the
course of performing any remodeling, construction, or other work in any portion
of the Building, including, without limitation the space occupied by another
tenant adjacent to, above, or below the Leased Premises. Nothing herein shall
imply any duty on the part of Landlord to do any work which Tenant is obligated
to perform under this Lease. No exercise by Landlord of any rights herein
reserved shall entitle Tenant to damages for any injury or inconvenience
occasioned thereby, or to any abatement of Rent.

21. Other Tenants.

Landlord reserves the absolute right to effect such other tenancies in the
Building as Landlord, in its sole discretion, deems desirable. Tenant does not
rely on any representation, nor does Landlord represent, that any specific
business, tenant, or number of tenants will occupy any space in the Building or
any neighboring property or buildings.

22. Subordination; Nondisturbance; Attornment.

This Lease shall be subordinate to the lien of any Mortgage now or hereafter
placed against the Property, and to all renewals, modifications, amendments,
consolidations, replacements and extensions thereof. Tenant shall execute such
documents as may be required by Landlord to confirm such subordination or
priority within ten (10) business days after request, provided that the
Mortgagee relying on such subordination agrees to execute and deliver to Tenant
a subordination, nondisturbance and attornment agreement (“SNDA”), so long as
Tenant is not in default under this Lease and no event has occurred which with
the passage of time or the giving of notice or both would constitute such a
default. If this Lease is junior to any Mortgage, Landlord shall, prior to the
execution of this Lease, provide Tenant with a fully executed SNDA or such other
form as reasonably requested

 

21



--------------------------------------------------------------------------------

from the holder of the Mortgage as a condition to Tenant’s proceeding under this
Lease. This Lease shall be deemed prior to any Mortgage if the Mortgagee
concerned gives written notice of such election to Tenant. Tenant recognizes
that Landlord’s ability from time to time to obtain financing for the Premises
may in part be dependent upon the acceptability of the terms of this Lease to
the Mortgagee concerned. Accordingly, Tenant agrees that from time to time it
shall, if so requested by Landlord and if doing so will not materially or
adversely affect Tenant’s interest hereunder (as reasonably determined by
Tenant), join with Landlord in amending this Lease so as to meet the needs or
requirements of any Mortgagee which is considering making or which has made a
loan secured by any part of the Property. Any sale, assignment, or transfer of
Landlord’s interest under this Lease or in the Property, including any
disposition resulting from Landlord’s default under a debt obligation, shall be
subject to this Lease, and Tenant shall attorn to Landlord’s successors and
assigns and shall recognize such successors and assigns as the landlord under
this Lease regardless of any rule of law to the contrary or the absence of
privity of contract. Subject to the provisions of Section 13.1 pertaining to
Transfers, Landlord shall, upon reasonable request, execute and deliver an SNDA
to a Transferee hereunder.

23. Mortgagee Protection Clause.

Tenant agrees to give any Mortgagee, by registered mail, a copy of any notice of
default served upon Landlord, provided Tenant has been notified in writing (by
way of notice of assignment of rents and leases or otherwise) of the address of
such Mortgagee. Tenant further agrees that if Landlord fails to cure such
default within the time provided for in this Lease, except for emergency repairs
as to which Tenant will endeavor to contact lender, such Mortgagee shall have an
additional thirty (30) days within which to cure such default, or, if such
default cannot be cured within thirty (30) days, such additional time up to
sixty additional days, as may be necessary, provided Mortgage is diligently
pursuing the remedies necessary to cure such default (including, without
limitation, commencement of foreclosure proceedings, if necessary to effect such
cure).

24. Quiet Enjoyment.

Provided Tenant complies with the provisions of this Lease, Tenant shall
peaceably and quietly enjoy the Leased Premises for the Term hereof.

25. Surrender of Premises.

Upon the expiration or termination of this Lease, Tenant shall surrender the
Leased Premises in the same condition as existed on the Commencement Date,
reasonable wear and tear, acts of God, terrorism, casualty, civil disorder and
other conditions beyond Tenant’s reasonably control excepted, and shall deliver
all keys to Landlord. Before surrendering the Leased Premises, Tenant shall, in
accordance with the terms of this Lease: (a) remove all of its personal
property, trade fixtures, signs and such alterations or additions to the Leased
Premises made by Tenant as may be specified for removal by Landlord, (b) repair
any damage caused by such property or the removal thereof; (c) leave the Leased
Premises in a clean and orderly condition; and (d) schedule a joint inspection
with Landlord to insure that the Leased Premises are in an acceptable condition.
If Tenant fails to remove its personal property and fixtures upon the expiration
of this Lease, the same shall be deemed abandoned and shall become the property
of Landlord.

26. Holding Over.

Any holding over after the expiration of the Term hereof shall be construed to
be a tenancy from month-to-month at a Monthly Rent rate equal to two-hundred
percent (200%) of the Monthly Rent rate in effect on such expiration date
(prorated on a monthly basis), and on all other terms and conditions herein set
forth except for those terms which are inconsistent with a month-to-month
tenancy.

 

22



--------------------------------------------------------------------------------

27. Attorneys’ Fees.

If at any time during the Term of this Lease either Landlord or Tenant
institutes any action or proceeding against the other relating to the provisions
of this Lease or any default hereunder, then the non-prevailing Party in such
action or proceeding agrees to reimburse the prevailing Party for the reasonable
expenses of such action, including reasonable attorneys’ fees, incurred by the
prevailing Party. All fees due hereunder shall be paid whether or not such
litigation is prosecuted to judgment.

28. Past Due Sums; Failure to Provide Certificates or Reports.

28.1 Past Due Sums. If Tenant fails to pay, within three (3) business days after
the same is due and payable, any Rent or other sums required to be paid
hereunder, such unpaid amounts shall bear interest from the due date thereof to
the date of payment at the rate of 1.5% per month, or the highest rate permitted
by law, whichever is less. In addition, each installment of Rent not paid when
due shall be subject to a one-time late payment fee of either five percent
(5%) of the Monthly Rent or one hundred fifty dollars ($150), whichever is
greater, to compensate Landlord for costs of notification and collection. In the
event any sums due from Tenant are tendered by a check which is returned to
Landlord for insufficient funds or other reasons, Tenant shall pay to Landlord a
fifty dollar ($50.00) returned-check charge immediately upon demand.

28.2 Failure to Provide Certificates or Reports. If Tenant fails to furnish
Landlord, when due, with any copy or certificate of insurance which is required
under Section 15.4, then Landlord shall have the right to assess, and Tenant
shall pay, a late fee of ten dollars ($10.00) per day until the required copy or
certificate is so furnished, from and after the tenth (10th) business day
following delivery of written notice to Tenant of such failure.

29. Miscellaneous Provisions.

29.1 No Partnership. Landlord does not by this Lease, in any way or for any
purpose, become a partner or joint venturer of Tenant in the conduct of its
business or otherwise.

29.2 Force Majeure. A Party shall be excused for any delay in the performance of
any of its non-monetary obligations hereunder when prevented from so doing by
cause or causes beyond its control, including, without limitation, strikes and
labor disputes; civil commotion; war; governmental regulations or controls; fire
or other casualty; inability to obtain any material (or reasonable substitute
therefor), labor or service; acts of God; or failure or delay of governmental
entities to take action. Nothing herein shall excuse Tenant from paying Rent and
other charges when due.

29.3 No Waiver. Failure of Landlord to demand the strict performance of any
provision hereof or to exercise any option hereunder shall not be deemed a
waiver of such thereof. No provision of this Lease shall be deemed to have been
waived unless such waiver is in writing and is signed by waiving Party.

 

23



--------------------------------------------------------------------------------

29.4 Notices. Any notice, demand, request, or other instrument which may be or
is required to be given under this Lease shall be delivered in person, sent by a
reputable overnight courier which keeps receipts of delivery (such as UPS or
Federal Express) or sent by United States certified or registered mail, postage
prepaid, to Landlord’s or Tenant’s Notice Address, as applicable. As of the
Commencement Date, the Notice Addresses are as follows:

 

LANDLORD:

   TENANT:

Raddon Union Heights, LLC

c/o Raddon Brothers Construction, Inc.

1111 E Draper Parkway, Suite 101

Draper, UT 84020

Phone: 801-576-9451 or 801-576-1553

Fax: 801-576-9452

  

UCN, Inc.

14870 Pony Express Road

Bluffdale, Utah 84065

Phone: 801-320-3200

Fax: 801-320-3531

with a copy to:    with a copy to:

Parr Waddoups Brown Gee & Loveless

185 S State Street, Suite 1300

Salt Lake City, UT 84111-1537

Attn: David E. Gee, Esq.

  

Parsons Behle & Latimer

201 S Main Street, Suite 1800

Salt Lake City, UT 84111

Attn: Jason S. Nichols, Esq.

29.5 No Recording. Neither this Lease nor any memorandum of this Lease may be
recorded without the mutual written consent of the Parties.

29.6 Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid, the
remainder of this Lease or the application of such provision to persons or
circumstances other than those as to which it is held invalid shall not be
affected thereby, and each provision of this Lease shall be valid and enforced
to the fullest extent permitted by law.

29.7 Brokers’ Commission. Landlord’s Broker and Tenant’s Broker are the only
brokers or finders entitled to a brokerage commission or finder’s fee in
connection with this Lease. Landlord agrees to pay a commission to Landlord’s
Broker and Tenant’s Broker in accordance with the terms of a separate agreement
between Landlord and Landlord’s Broker. Tenant and Landlord represent and
warrant to each other that, except for Landlord’s Broker and Tenant’s Broker,
there are no claims for brokerage commissions or finder’s fees in connection
with this Lease, and Landlord and Tenant agree to indemnify each other against
and hold each other harmless from all liabilities arising from any such claim,
including any attorneys’ fees connected therewith.

29.8 Number; Pronouns. If there is more than one Tenant, any notice required or
permitted by the terms of this Lease may be given by or to any one thereof and
shall have the same force and effect as if given by or to all such Tenants. The
use of the neuter singular pronoun to refer to Landlord or Tenant shall be
deemed a proper reference even though Landlord or Tenant may be an individual, a
partnership, a corporation, a limited liability company, or a group of two or
more individuals or corporations. The necessary grammatical changes required to
make the provisions of this Lease apply in the plural sense where there is more
than one Landlord or Tenant and to corporations, limited liability companies,
associations, partnerships, or individuals, males or females, shall in all
instances be assumed as though in each case fully expressed.

29.9 Successors and Assigns. Except as otherwise provided, all provisions herein
shall be binding upon and shall inure to the benefit of the Parties, their legal
representatives, heirs, successors, and assigns. Each provision to be performed
by Tenant shall be construed to be both a covenant and a condition, and if there
shall be more than one Tenant, they shall all be bound, jointly and severally,
by such provisions. In the event of any sale or assignment (except for purposes
of security or collateral) by Landlord of the Building, the Property, the Leased

 

24



--------------------------------------------------------------------------------

Premises, or this Lease, Landlord shall, from and after the date when such sale
or assignment occurs, be entirely relieved of all of its obligations, which
shall, as of the date of such sale or assignment, automatically pass to
Landlord’s successor-in-interest.

29.10 Entire Agreement. This Lease, including the Lease Summary and the exhibits
attached hereto, constitute the entire agreement between the Parties. All
exhibits mentioned in this Lease are incorporated herein by reference. No
subsequent amendment to this Lease shall be binding upon Landlord or Tenant
unless reduced to writing and signed. Submission of this Lease for examination
does not constitute an option for the Leased Premises and becomes effective as a
Lease only upon execution and delivery thereof by the Parties. It is hereby
agreed that this Lease contains no restrictive covenants binding on other
tenants or exclusive use provisions in favor of Tenant. There are no
representations or promises by either Party to the other except as are
specifically set forth herein. This Lease supersedes and revokes all previous
conversations, negotiations, arrangements, letters of intent, writings,
brochures, understandings, and information conveyed, whether oral or in writing,
between the Parties and their respective Affiliates. The captions and section
numbers appearing herein are inserted only as a matter of convenience and are
not intended to define, limit, construe, or describe the scope or intent of any
section or paragraph.

29.11 Recourse by Tenant. Anything in this Lease to the contrary
notwithstanding, Tenant agrees that it shall, subject to prior rights of any
mortgagee in any portion of the Property, look solely to the equity interest of
Landlord in the Property, Rent, and insurance, sale and refinancing proceeds for
the collection of any judgment (or other judicial process) requiring the payment
of money by Landlord, in the event of any default or breach by Landlord under
this Lease, and that no other assets of Landlord or its Affiliates shall be
subject to levy, execution, or other process for the satisfaction of Tenant’s
remedies.

29.12 Landlord’s Approval. The Parties intend that whenever Landlord’s consent
or approval is expressly or impliedly required by any provision of this Lease
and except where another standard is explicitly specified, such consent or
approval shall not be unreasonably withheld, conditioned or delayed.

29.13 Time of Essence. Time is of the Essence in the performance of each and
every covenant, promise, and agreement contained herein.

29.14 Rider. A rider containing additional provisions may be attached hereto.
Any such rider is hereby incorporated into this Lease by this reference.

29.15 Authority of Signatories. Each person executing this Lease represents and
warrants that he/she is duly authorized to execute and deliver the same on
behalf of the entity for which he/she is signing and that this Lease is binding
upon said entity in accordance with its terms.

29.16 Possible Reserved Parking. Landlord is not now able to provide reserved or
dedicated parking. If Landlord does provide reserved or dedicated parking to any
tenant of the Building, Tenant shall be entitled to a proportionate number of
such spaces based on its square footage.

(Signatures begin on following page)

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first set forth above.

 

LANDLORD:

   TENANT: Raddon Union Heights, LLC, a Utah limited liability company    UCN,
Inc., a Utah corporation

By:

 

/s/

   By:  

/s/

  Ron A. Raddon      Paul Jarman, CEO

 

26



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Property

Convertible Land A or Unit 6 Declaration of Condominium for Raddon Union Heights
Condominiums recorded March 1, 2005 as Entry No. 9311073, in Book 9100, at Page
1384, of the Official Records of the Salt Lake County Recorder, as amended by
Supplement Concerning Convertible Land to Declaration of Condominium for Raddon
Union Heights Condominiums dated January 5, 2007

 

27



--------------------------------------------------------------------------------

EXHIBIT B

Construction Obligations of Landlord and Tenant

A. General. Pursuant to Section 5.1 of the Lease, this Exhibit sets forth the
agreement between Landlord and Tenant respecting Landlord’s Work and Tenant’s
Work. Capitalized terms used but not defined in this Exhibit shall have the
meanings given such terms in the Lease.

B. Landlord’s Work.

(1) Landlord’s Work. Landlord shall design, substantially construct and install
at its sole cost and expense the basic shell and common areas of the Building,
which shall include the following (“Landlord’s Work”):

(a) Exterior walls, foundation, roof, mechanical, electrical and plumbing
systems, paved areas and landscaping;

(b) Placement of the HVAC distribution main loop on the floors on which the
Leased Premises are located, tight to the slab above;

(c) Installation of electrical service to an electrical closet on each floor on
which the Leased Premises are located with 120/208-volt power panels and circuit
breakers in place, along with an isolated grounding system;

(d) Common areas of the Building, including common corridors and ground floor
elevator lobbies;

(e) Automatic sprinkler system main loop, operational and tested in accordance
with NFPA requirements, on the floors on which the Leased Premises are located;

(f) Building standard restroom work on the floors on which the Leased Premises
are located that meets ADA requirements; and

(g) Flash patching of floor slab on the floors on which the Leased Premises are
located to achieve a level, smooth surface; sealing and fireproofing of all
vertical penetrations.

(2) Substantial Completion. Landlord shall notify Tenant in writing of
completion of Landlord’s Work except for incidental punchlist items that would
not prevent Landlord from obtaining a shell certificate of occupancy
(“Substantial Completion”).

C. Tenant’s Work. Tenants Work shall in all events comply with the Union Heights
Building Standards & Specifications dated May 31, 2007, a copy of which has been
provided to Tenant (the “Building Standards”). Tenant acknowledges receipt of a
copy of the Building Standards. Tenant shall cause to be performed by Landlord
or other contractors approved by Landlord all improvements to the Leased
Premises required to prepare the same for Tenant’s use and occupancy (“Tenant’s
Work”).

(1) Preliminary Plans. No later than five (5) business days after the date of
execution of this Lease, Tenant, at its sole cost and expense, shall provide
Landlord with schematic plans and outline specifications for the improvements to
the Leased Premises (the “Preliminary Plans”) in sufficient detail (as
reasonably determined by Landlord) to permit Landlord to prepare the Plans (as
defined in Paragraph C (2) below).

(2) Plans. Following receipt of Tenant’s schematic plans and outline
specifications as described in Paragraph C(1) above, Landlord, at the cost and
expense of Tenant as part of the Tenant Improvement Allowance (as defined in
Section C (2) below), shall cause to be prepared and delivered to Tenant plans
and specifications (“Plans”) for Landlord’s Work. The Plans shall include a
floor plan layout showing all partitions, lighting, electrical, and telephone
outlets and other improvements desired by Tenant which have been approved by
Landlord. Tenant’s failure to notify Landlord of changes to the Plans within
five (5) days of receipt shall constitute approval of the Plans by Tenant.
Tenant shall not object to any logical development or refinement of

 

28



--------------------------------------------------------------------------------

the Preliminary Plans or any change from the Preliminary Plans or prior versions
of the Plans: (a) required to make Landlord’s Work conform to applicable Legal
Requirements; (b) necessary to avoid structural alterations to the Building;
(c) necessary to avoid substantial alterations to the mechanical, electrical and
heating, ventilating and air-conditioning systems of the Building (collectively,
“Building Systems”); or (d) required to comply with Building Standards. Subject
to the compliance with the foregoing requirements, Tenant may request reasonable
changes in the Plans; provided no proposed change shall alter the size or
configuration of the Leased Premises, or render the Leased Premises or the
Building to be in violation of any applicable Legal Requirements. Tenant shall
pay any additional costs required to implement any such changes, including
without limitation, design and architectural fees, construction costs and costs
of delay.

(3) Tenant Improvement Allowance. Landlord shall provide Tenant with a Tenant
Improvement Allowance in the amount set forth in the Lease Summary, to be used
only to pay for Tenant’s Work including, without limitation, preparation of the
Plans. The Tenant Improvement Allowance shall be provided to Tenant upon
Landlord’s reasonable verification that Tenant has received: (a) a certificate
of occupancy for the Leased Premises from the appropriate governmental
authority; (b) waivers from all of Tenant’s contractors, workmen, and mechanics
of any liens recorded or lien rights recordable with respect to the Leased
Premises in connection with the performance of Tenant’s Work; and (c) written
acceptance by Tenant of the Leased Premises. Tenant shall bear all costs
associated with Tenant’s Work to the extent such costs exceed the Tenant
Improvement Allowance. At the request of Landlord, Tenant shall deposit with
Landlord prior to the commencement of any work, cash in an amount equal to the
anticipated excess or other assurance of payment of such excess reasonably
acceptable to Landlord. Any unused portion of the Tenant Improvement Allowance
shall either be applied toward Rent or refunded to Tenant, at Landlord’s option.

(4) Construction. Upon final approval of the Plans by Landlord and completion of
Landlord’s Work to the extent that the Tenant’s Work can be performed in the
Leased Premises, Tenant’s Work shall be performed by Landlord, or upon written
election by Tenant to be made prior to completion of the Plans, by a licensed
contractor selected in writing by Tenant from a written list of approved
contractors provided to Tenant by Landlord. If Landlord does not perform
Tenant’s Work, Tenant shall be solely responsible to see that the Tenant’s Work
is completed in a good and workmanlike manner and strictly in full compliance
with the Plans. Once installed, Tenant’s Work shall be a part of the Leased
Premises and the sole property of Landlord.

D. Costs. The cost of Tenant’s Work shall include the actual cost of
construction (including the overhead and profit of Landlord’s contractor),
construction management fees and expenses, the cost of all permits and
approvals, and all design costs and other charges by Landlord’s architects and
engineers in the preparation of the Plans. Tenant acknowledges that if Landlord
does not perform Tenant’s Work, the construction management fees of Landlord’s
property manager will be paid by Tenant in an amount equal to fifteen percent
(15%) of the total cost of Tenant’s Work. Landlord shall not be required to
furnish professional interior design services to Tenant and shall not be
required to pay for professional interior design services engaged by Tenant.
Further, Tenant’s interior furnishings (including telephones), furniture,
telephone and other office systems equipment and all moveable equipment shall be
the sole responsibility of Tenant. All of Tenant’s installation of interior
furnishings and equipment shall be coordinated with Landlord’s Work and with any
of Tenant’s Work being performed by Landlord and shall be subject to direction
by Landlord, Landlord’s Representative (as defined below) or Landlord’s
contractors in such manner as to maintain harmonious labor relations and not
damage the Building or the Leased Premises, interfere with other tenants in the
Building or the Building’s operations, and not delay Landlord’s performance of
Landlord’s Work.

E. Tenant Delays. If Landlord fails to Substantially Complete Landlord’s Work on
or before ninety (90) days after the completion of the Plans in accordance with
and in the condition required by this Exhibit B and the Lease and such failure
is due to any act, omission, delay or default by Tenant, its employees, agents
or other approved contractors selected by Tenant, including, without limitation,
any delays by Tenant in the submission of Preliminary Plans, or in approving
final Plans (“Tenant Delay”), then Landlord shall be deemed to have
Substantially Completed the Leased Premises on the date the Leased Premises
would have been Substantially

 

29



--------------------------------------------------------------------------------

Completed but for items directly affected by such Tenant Delay as reasonably
determined by Landlord taking into account all of the circumstances (the “Tenant
Delay Completion Date”) and Tenant’s obligation under this Lease, including
without limitation, the obligation to pay Rent shall nonetheless commence on the
date which the Lease would have otherwise commenced save said Tenant Delays
(which shall in such case be the Commencement Date).

F. Access by Tenant Prior to Commencement of Term. Landlord at its discretion
may permit Tenant and its agents to enter the Leased Premises prior to the
Commencement Date to prepare the Leased Premises for Tenant’s use and occupancy.
Any such permission to enter the Leased Premises shall constitute a license only
and shall not constitute entry pursuant to the Lease. Any entry shall be subject
to the satisfaction of the following ongoing conditions by Tenant: (i) working
in harmony with Landlord and Landlord’s agents, contractors, workmen, mechanics
and suppliers and with other tenants and occupants of the Building;
(ii) obtaining in advance Landlord’s approval of the contractors proposed to be
used by Tenant; (iii) providing, in advance of any work, security satisfactory
to Landlord for the completion thereof; (iv) providing, upon completion of work
and/or payment for work, the contractor’s affidavit for the proposed work and
the waivers of lien from the contractor and all subcontractors and suppliers of
material; and (v) furnishing Landlord with such insurance or bond as Landlord
may require against liabilities that may arise out of such entry. Landlord shall
have the right to withdraw such license for any reason upon twenty-four
(24) hours written notice to Tenant. Landlord shall not be liable in any way for
any injury, loss or damage that may occur to any of Tenant’s property or
installations in the Leased Premises prior to the Commencement Date, unless
caused entirely by the gross negligence or willful misconduct of Landlord or
Landlord’s representatives. Tenant shall protect, defend, indemnify and save
harmless Landlord from all liabilities, costs, damages, fees and expenses
arising out of the activities of Tenant or its agents, contractors, suppliers or
workmen in the Leased Premises or the Building, unless caused by the gross
negligence or willful misconduct of Landlord or Landlord’s representatives. Any
entry and occupation permitted under this Paragraph shall be governed by the
terms of the foregoing license to enter.

G. Parties’ Representatives. Tenant designates Patricia Folts, who is the VP of
Human Resources, to act as Tenant’s representative with respect to all
approvals, directions, and authorizations pursuant to this Exhibit B. Landlord
designates Randall W. Owen or any successor property manager to act as
Landlord’s representative (“Landlord’s Representative”) with respect to all
approvals, directions, and authorizations pursuant to this Exhibit B.

 

30



--------------------------------------------------------------------------------

Exhibit C

Rules and Regulations

The rules set forth in this Exhibit are a part of the foregoing Lease (“Lease”).
Whenever the term “Tenant” is used in these rules, such term shall be deemed to
include Tenant and Tenant’s Occupants. The following rules may from time to time
be modified by Landlord in the manner set forth in the Lease. The terms
capitalized in this Exhibit shall have the same meaning as set forth in the
Lease.

1. Obstruction. Any sidewalks, entries, exits, passages, corridors, halls,
lobbies, stairways, elevators or other common facilities of the Building shall
not be obstructed by Tenant or used for any purpose other than ingress or egress
to and from the Leased Premises. Tenant shall not place any item in any of such
locations, whether or not such item constitutes an obstruction, without the
prior written consent of Landlord. Landlord may remove any obstruction or any
such item with notice to Tenant and at the sole cost of Tenant. Any sidewalks,
entries, exits, passages, corridors, halls, lobbies, stairways, elevators or
other common facilities of the Building are not for the general public, and
Landlord shall in all cases retain the right to control and prevent access to
them by all persons whose presence, in the judgment of Landlord, would be
prejudicial to the safety, character, reputation or interests of the Property or
Landlord’s tenants. Tenant shall not go on the roof of the Building.

2. Deliveries. All deliveries and pickups of supplies, materials, garbage and
refuse to or from the Leased Premises shall be made only through such access as
may be designated by Landlord for deliveries and only during the ordinary
business hours of the Building. Tenant shall not obstruct or permit the
obstruction of such access. Tenant shall be liable for the acts and omissions of
any persons making such deliveries or pickups.

3. Moving. Furniture and equipment shall be moved in and out of the Building
only through such access as may be designated by Landlord for deliveries and
then only during such hours and in such manner as may be prescribed by Landlord.
If Tenant’s movers damage any part of the Improvements, Tenant shall pay to
Landlord on demand the amount required to repair such damage.

4. Heavy Articles. No safe or article, the weight of which may, in the
reasonable opinion of Landlord, constitute a hazard of damage to the Building,
shall be moved into the Leased Premises. Other safes and heavy articles shall be
moved into, from or about the Building only during such hours and in such manner
as shall be prescribed by Landlord, and Landlord may designate the location of
such safes and articles.

5. Building Security. On Saturdays, Sundays and legal holidays, and on other
days between the hours of 6:00 p.m. that evening and 8:00 a.m. the following
day, access to the Building, the halls, corridors, elevators or stairways in the
Building or to the Leased Premises may be refused unless the person seeking
access is known to the person or employee of the Building in charge or has a
pass and is properly identified. Landlord shall in no case be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person. In the event of an invasion, mob, riot, public excitement or other
commotion, Landlord reserves the right to prevent access to the Building during
the continuance of the same by closing the doors of the Building or any other
reasonable method, for the safety of the tenants and protection of the Building
and property in the Building. Landlord may from time to time adopt appropriate
systems and procedures for the security or safety of the Building. Tenant shall
be entitled to receive a number of key cards for after-hours access to the
Building equal to Tenant’s Parking Stall Allocation. Replacements cards for any
key cards that are lost or stolen may be issued by Landlord for a handling fee
to be reasonably determined by Landlord, but such fee will not be less than $25
per replacement card.

6. Pass Key. The janitor of the Building may at all times keep a pass key to the
Leased Premises, and such janitor shall at all times be allowed admittance to
the Leased Premises. Landlord and its agents may retain a pass key to the
premises and shall have the right to enter the premises at any and all times for
the purpose of servicing and examining the same.

 

31



--------------------------------------------------------------------------------

7. Locks, Access Cards and Keys. No additional lock or locks shall be placed by
Tenant on any door in the Building and no existing lock shall be changed unless
written consent of Landlord shall first have been obtained. A reasonable number
of access cards and keys to the Leased Premises and to the toilet rooms, if
locked by Landlord, will be furnished by Landlord, and Tenant shall not have any
additional access cards or keys made. At the termination of this tenancy, Tenant
shall promptly return to Landlord all access cards and keys to offices and
toilet rooms and provide Landlord with all combinations and keys for any locks,
safes, cabinets, and vaults remaining in the Leased Premises. Tenant shall keep
the doors of the Leased Premises closed and securely locked when Tenant is not
at the Leased Premises.

8. Use of Water Fixtures. Water closets and other water fixtures shall not be
used for any purpose other than that for which the same are intended. No foreign
substances of any kind shall be placed in them, and any damage resulting to the
same from use on the part of Tenant shall be paid for by Tenant. No persons
shall waste water by tying back or wedging the faucets or in any other manner.

9. No Animals; Excessive Noise; Odor. No animals shall be allowed in the
Building, other than guide dogs for hearing or vision-impaired persons. No
persons shall disturb the occupants of the Building or adjoining buildings or
space by the use of any electronic equipment or musical instrument or by the
making of loud or improper noises. No tenant shall cause or permit any unusual
or objectionable odors to be produced upon or permeate from the premises.

10. Bicycles. Bicycles and other vehicles shall not be permitted anywhere inside
or on the sidewalks outside of the Building, except in those areas designated by
Landlord for bicycle parking.

11. Trash. Tenant shall not allow anything to be placed on the outside of the
Building, nor shall anything be thrown by Tenant out of the windows or doors, or
down the corridors or ventilating ducts or shafts, of the Building. All trash
and refuse shall be placed in receptacles provided by Landlord for the Building
or by Tenant for the Leased Premises.

12. Exterior Windows, Walls and Doors; Obstruction of Windows. No window shades,
blinds, curtains, shutters, screens or draperies shall be attached or detached
by Tenant and no awnings shall be placed over the windows without Landlord’s
prior written consent. The sash doors, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the building
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the windowsills or perimeter fan coil consoles.

13. Hazardous Operations and Items. Tenant shall not install or operate any
steam or gas engine or boiler, or carry on any mechanical business in the Leased
Premises without Landlord’s prior written consent. Tenant shall not use or keep
in the Leased Premises or the Building any space heaters (whether electric or
otherwise), kerosene, gasoline or other inflammable or combustible fluid or
material, or use any method of heating or air-conditioning other than that
supplied by Landlord. No tenant, and no servants, employees, agents, visitors or
licensees of any tenant, shall at any time bring or keep upon the premises any
inflammable, combustible or explosive fluid, chemical or substance.

14. Hours for Repairs, Maintenance and Alteration. Any repairs, maintenance, and
alterations required or permitted to be done by Tenant under the Lease shall be
done only during the ordinary business hours of the Building unless Landlord
shall have first consented in writing to such work being done at other times. If
Tenant desires to have such work done by Landlord’s employees on Saturdays,
Sundays, holidays or weekdays outside of ordinary business hours, Tenant shall
pay the extra cost for such labor.

15. No Defacing of Leased Premises. Except as permitted by Landlord by prior
written consent, Tenant shall not mark on, paint signs on, cut, drill into,
drive nails or screws into, or in any way deface the walls, ceilings, partitions
or floors of the Leased Premises or of the Building, and any defacement, damage
or injury directly or indirectly caused by Tenant shall be paid for by Tenant.
Pictures or diplomas shall be hung on tacks or

 

32



--------------------------------------------------------------------------------

small nails; Tenant shall not use adhesive hooks for such purposes. No showcases
or other articles shall be put in front of or affixed to any part of the
exterior of the building nor placed in the halls, corridors, or vestibules
without the prior written consent of Landlord. Chair mats shall be used under
all desk chairs on carpet.

16. Solicitation; Food and Beverages. Landlord reserves the right to restrict,
controls, or prohibit canvassing, soliciting, and peddling within the Building.
Tenant shall not grant any concessions, licenses or permission for the sale or
taking of orders for food or services or merchandise in the Leased Premises,
install or permit the installation or use of any machine or equipment for
dispensing food or beverage in the Building, nor permit the preparation,
serving, distribution or delivery of food or beverages in the Leased Premises,
without the prior written approval of Landlord and only in compliance with
arrangements prescribed by Landlord. Only persons approved by Landlord shall be
permitted to serve, distribute, or deliver food and beverage within the Building
or to use the public areas of the Building for that purpose. No cooking shall be
done or permitted by Tenant on the Leased Premises. Tenant may use a microwave
oven and coffee pot in connection with its use of the Leased Premises.

17. Advertising. Landlord shall have the right to prohibit any advertising by
any tenant which, in Landlord’s opinion, tends to impair the reputation of the
building or their desirability for offices and upon written notice from
Landlord, the tenants shall refrain from or discontinue such advertising.

18. Signs; Directory. Tenants are prohibited from displaying any sign, picture,
advertisement or notice on the inside or outside of the building, or the
premises, except the usual name signs on the doors leading to the premises,
which shall conform to the requirements of the management of the building, and
excepting also the name strips on the directory board of the building. The
directory board of the building will be maintained by Landlord. In the event of
the violation of the foregoing by any tenant, Landlord may remove same without
any liability, and may charge the expense incurred by such removal to the
tenant.

19. Building Name. Landlord may, without notice or liability to Tenant, name the
Building and change the name, number, or designation by which the Building is
commonly known. Tenant shall not use the name of the Building for any purpose
other than the address of the Building.

20. Expulsion. Landlord reserves the right to exclude or expel from the Building
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of the rules and regulations of the Building.

21. Public Areas; Use of Building. Landlord may control and operate the public
portions of the Building, and the public facilities, and heating and
air-conditioning, as well as facilities furnished for the common use of the
tenants, in such manner as Landlord deems best for the benefit of the tenants
generally. The premises shall not be used for lodging or sleeping.

22. Tenant Requests. The requirements of tenants will be attended to only upon
application at the office of the building. Building employees shall not perform
any work or do anything outside of their regular duties, unless under special
instructions from the office of the building.

23. Further Rules. Landlord reserves the right to make such other and further
Rules and Regulations as in its judgment may from time to time be needful and
proper, and upon delivery of the same to the tenants they shall become binding
upon the parties hereto.

 

33



--------------------------------------------------------------------------------

Exhibit D

Location of Crown Signage

 

34